 

Exhibit 10.4

 

CONFIDENTIAL INFORMATION HAS BEEN OMITTED PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT AND HAS BEEN FILED SEPARATELY, WITH THE COMMISSION.  THE
LOCATIONS OF THE OMITTED INFORMATION HAVE BEEN INDICATED WITH ASTERISKS.

 

DISTRIBUTION AGREEMENT

 

This Agreement, made on the 1st of August 2001, (the “Commencement Date”), by
and between

 

BIOCHROM LIMITED, a company incorporated in England, having its registered
office at 22 Cambridge Science Park, Milton Road, Cambridge CB4 0FJ, England
(“Biochrom”); and

 

AMERSHAM PHARMACIA BIOTECH UK LIMITED, a company incorporated in England, having
its registered office at Amersham Place, Little Chalfont, Buckinghamshire, HP7
9NA, England (“AP Biotech”).

 

WHEREAS:

 

(A)                              Under the First Agreement (defined below),
Biochrom appointed Amersham Pharmacia Biotech AB, a company in the same Group as
Amersham Pharmacia Biotech UK Limited, as a distributor of the Products.

 

(B)                                From the Commencement Date of this Agreement,
the First Agreement is terminated with immediate effect and superseded by this
Agreement, subject to the provisions of Section 2(a).

 

NOW, THEREFORE, in consideration of the above premises and of the mutual
agreements and understandings set forth herein, the parties hereby agree as
follows:

 

SECTION 1:   DEFINITIONS

 

(a)           As used in this Agreement, the following terms shall have the
following meanings:

 

“Accessories”                                                                 
shall mean those accessories, consumables and spare parts for the Current
Instruments listed in the Price List (Schedule B attached).

 

“AP
Biotech”                                                                      
shall mean Amersham Pharmacia Biotech UK Limited and any affiliate of that
Company where affiliate means any company controlling, controlled by or under
common control with Amersham Pharmacia Biotech UK Limited, where control means
direct or indirect ownership of at least 50% of the voting stock or interest in
a company or control of the composition of the board of directors.

 

“Current Instruments”                       shall mean those instruments listed
in the Price List (Schedule B attached).

 

“Customer Information”                shall mean any information, such as
contact names, addresses and telephone numbers of AP Biotech’s customers,
supplied by AP Biotech to Biochrom or by any third party to Biochrom.

 

“First Agreement”                                              shall mean the
agreement made between Biochrom and Amersham Pharmacia Biotech AB, concerning
the distribution of Products, dated 2nd March 1999.

 

“GBP”
                                                                                                         
shall mean British Pounds Sterling.

 

“Group”                                                                                                  
shall mean in relation to any company, that company and any other company which,
at the relevant time, is that company’s holding company or subsidiary (as
defined by s736 of the Companies Act 1985 as amended by the Companies Act 1989),
or the subsidiary of any such holding company (as so defined) and a “Member” of
a Group has a corresponding meaning.

 

--------------------------------------------------------------------------------


 

“Products”                                                                                   
shall mean all products supplied by Biochrom to AP Biotech for sale by AP
Biotech, namely the Current Instruments and the Accessories.

 

“Quarter”                                                                                           
shall mean each three calendar month period during any Year, beginning at the
start of that Year and continuing consecutively thereafter.

 

“RPI”                                                                                                                
shall mean the Index of Retail Prices published from time to time by the
Department of Trade and Industry of the United Kingdom (or any successor
Government Department).

 

“Territory”
                                                                                 
shall mean the areas of the world, as defined in Schedule A, attached, where AP
Biotech is permitted to sell the Current Instruments and Accessories.

 

“Trade Marks”                                                              shall
have the meaning set forth in Section 13(a) hereof.

 

“Year”                                                                                                           
shall mean any period from 1st of January to 31st of December during which this
Agreement remains in force.

 

“Year One”
                                                                               
shall mean the period starting on the Commencement Date and finishing on the
31st of December of that same calendar year.

 

SECTION 2:  APPOINTMENTS

 

(a)                                  In consideration of AP Biotech entering
into this Agreement, Biochrom agrees that the First Agreement shall terminate
with effect from the Commencement Date of this Agreement.  No obligations and/or
liabilities accrued under the First Agreement or provisions intended to survive
it shall remain in force other than those contained in Section 5 (to the extent
that any obligations thereunder remain outstanding).  Other than any obligations
outstanding from Section 5, the First Agreement shall be entirely superseded by
this Agreement.  Biochrom hereby expressly agrees that it shall under no
circumstances deliver to the Boston Safe Deposit and Trust Company (“the Escrow
Agent”) any letter of instruction requiring the Escrow Agent to deliver AP
Biotech’s Customer Information (referred to in the First Agreement as the
“Escrowed Customer Information”) to Biochrom.

 

(b)                                 (i)            Biochrom hereby appoints AP
Biotech and AP Biotech hereby accepts the appointment, as the exclusive
distributor, marketer and seller of the Current Instruments under the Names in
the Territory, on the terms and subject to the conditions set forth herein. 
Biochrom shall not appoint, enter into an agreement with or otherwise
intentionally assist any other distributor, marketer, seller or sales
representative with respect to any of the Current Instruments in the Territory. 
Biochrom shall not itself sell, distribute or market the Current Instruments in
the Territory.  For the avoidance of doubt, the parties hereto acknowledge the
principle of freedom of movement of goods within the European Union (and any
other countries where such principle may apply).  Biochrom shall not be liable
where any Product is imported and/or resold by a third party distributor,
marketer, seller or sales representative (other than in connection with an
appointment by, an agreement with, or with the intentional assistance of
Biochrom) into the Territory in accordance with such principle.

 

(ii)                                  AP Biotech shall be entitled to appoint
sub-distributors provided that AP Biotech shall have agreements with all such
sub-distributors (the “Sub-Distribution Agreement”); provided, however, that in
no event shall any such Sub-Distribution Agreement impose any obligations upon
Biochrom or otherwise contain terms and conditions that are inconsistent with
the terms and conditions under this Agreement.  Notwithstanding AP Biotech’s
entering into any such Sub-Distribution Agreement, AP Biotech shall remain
solely responsible to Biochrom for any and all actions or inactions of its
sub-distributors in connection with any such Sub-Distribution Agreement and AP
Biotech shall not be relieved from responsibility for its obligations under this
Agreement.

 

2

--------------------------------------------------------------------------------


 

Biochrom shall not be required to seek fulfilment of, or otherwise enforce such
obligations from or against any sub-distributor or any party other than AP
Biotech.  Accordingly, AP Biotech hereby indemnifies and holds harmless
Biochrom, its agents, employees, representatives, directors, licensees,
subcontractors and assigns against any and all losses, damages, costs, claims,
expenses and liabilities incurred by any of the aforesaid due to any act,
negligence, breach or default of any sub-distributor appointed under this
paragraph (ii).

 

(c)                                  Except during the Notice Period, when
Section 16(h)(ii) shall apply in place of this Section 2(c) and notwithstanding
the provisions set forth in Section 2(b) above, Biochrom shall be entitled to
sell (or appoint other distributors to sell) products similar to the Current
Instruments, in the Territory, that is to say products with the same base
function and internal components as the Current Instruments, but with different
names, branding, external appearance and design and not bearing the Names or the
Trade Marks.  However, since AP Biotech is Biochrom’s chosen distributor in the
Life Science Market in the Territory, Biochrom will not actively promote these
products in the Life Science Market and will not appoint distributors, in the
Territory, whose primary focus is the Life Science Market.  In addition,
Biochrom will seek to ensure that these products are less attractive to
customers in the Life Science Market than the equivalent Current Instruments, by
reducing functionality that supports Life Science research applications.  For
example, the specific DNA and protein quantification software will be removed
from the products.

 

(d)                                 Except during the Notice Period when this
Section 2(d) will cease to apply, if Biochrom, or any distributor appointed by
Biochrom, sells the products defined in 2(c) above, to a Life Science customer,
to be used for a Life Science application, in the Territory, then subject to AP
Biotech notifying Biochrom in writing, within three (3) months of the product
being delivered to the customer, Biochrom will compensate AP Biotech by a
payment of 50% of the transfer price (as set out in Schedule B) of the
equivalent Products from Biochrom to AP Biotech.

 

(e)                                  Notwithstanding the provisions set forth in
Section 2(c) above, Biochrom shall be entitled to sell the Current Instruments,
with different names and branding and not bearing the names and/or the Trade
Marks outside the Territory.

 

(f)                                    Biochrom shall furthermore supply to AP
Biotech during the term of this Agreement, on a non-exclusive basis, such
Accessories as AP Biotech may require for resale to its customers.  The
Accessories shall be paid for and delivered according to the provisions of
Sections 4 to 6 inclusive.

 

(g)                                 Biochrom may also, in its absolute
discretion, appoint AP Biotech as a distributor of new products developed by
Biochrom.  The price at which Biochrom sells any such new product to AP Biotech
shall be the subject of negotiation between the two parties.

 

SECTION 3:  ORDERS

 

Purchase orders shall specify, (i) the Current Instruments and/or Accessories,
including quantity of each, to be purchased by AP Biotech, (ii) instructions for
delivery and (iii) the requested delivery date, subject to Section 6(b).

 

SECTION 4:  PRICES

 

(a)                                  The prices for the Current Instruments and
Accessories (which includes spare parts, see Section 1(a) “Accessories”) during
Year One shall be those set forth in the Price List (Schedule B).  In each
subsequent Year, the prices shall be those fixed in accordance with Section 4. 
Orders shipped by Biochrom to AP Biotech shall be billed at the price in effect
at the time that the order was placed if the delivery date requested by AP
Biotech is within thirty (30) days of the order date, even if such delivery date
falls in the following Year.  If the delivery date requested by AP Biotech is
more than thirty (30) days from the order date and falls in the following Year,
then the price shall be that prevailing at the specified time of delivery.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding the contents of Section 4(a)
above, if Biochrom delivers at a later time than the requested and agreed
delivery date, AP Biotech will be invoiced at the price which would have been
applied had Biochrom delivered on the requested and agreed delivery date.

 

(c)                                  The parties shall meet on or before the 1st
of August each Year to agree revised prices for the following Year provided
that, if the parties, following good faith negotiations, fail to agree such
revised prices after 30 days, the prices implemented shall comprise the prices
then in force, increased, as a maximum, in line with any increase in the RPI
since the commencement of the current Year.

 

(d)                                 Price lists for those Years subsequent to
Year One shall be prepared in accordance with the provisions of Section 4(c) and
will be issued by Biochrom each September, for implementation on the 1st of
January of the following Year, with the prices remaining fixed for the full
Year, unless agreed in writing by both parties.

 

SECTION 5:  PAYMENTS

 

(a)                                  Payment of invoices shall be made in full
by AP Biotech to Biochrom for all orders shipped by Biochrom to AP Biotech, no
later than the date forty-five (45) days from the date of invoice in GBP.  If at
any time GPB ceases to be legal tender in the United Kingdom, then all
transactions between the Parties under this Agreement shall thereafter be
effected in such currency as replaces GPB as legal tender in the United Kingdom
and any conversion from GPB to such other currency that may be required in order
to give effect to this Agreement shall be at the conversion rate which applied
by law upon such cessation.

 

(b)                                 No invoice shall be issued by Biochrom prior
to the date of shipment of the Products from Biochrom’s production facility.

 

(c)                                  Without prejudice to any other rights
available to Biochrom under this Agreement, for each invoice with respect to
which payment is not made by AP Biotech within the number of days specified in
Section 5(a), interest shall be payable (as well after as before judgement) by
AP Biotech to Biochrom on the invoice amount at a rate of one (1) percent, per
month, for the number of days elapsed.

 

(d)                                 All payments to be made by AP Biotech to
Biochrom hereunder shall be made by wire transfer in immediately available funds
to such bank account as Biochrom shall specify in writing to AP Biotech.

 

(e)                                  No deduction is to be taken for returns or
damage claims without a credit memo from Biochrom for such amount, which credit
memo shall not be unreasonably withheld.

 

(f)                                    All prices quoted for Products in
accordance with the provisions of this Section 5 shall be exclusive of any value
added taxes.

 

SECTION 6:  SHIPPING AND DELIVERY

 

(a)                                  The Products sold by Biochrom to AP Biotech
shall be shipped FCA to such carrier as AP Biotech shall name, at Biochrom’s
production facility located in Cambridge, England.  The term “FCA” as used in
this Section 6(a) shall be as defined in Incoterms 2000.

 

(b)                                 Biochrom will make shipments no later than
the date three (3) business days prior to the specified date for delivery in the
related purchase order, provided that such delivery date is not less than thirty
(30) days from the date Biochrom receives such order.  If the delivery date
specified in the purchase order does not comply with the timing requirement for
the delivery of such Products detailed in the foregoing sentence, Biochrom may
deem the delivery date for such purchase order to be thirty (30) days from the
date Biochrom received such purchase order and delivery will be in accordance
with such schedule.  AP Biotech shall be promptly notified in writing, by
Biochrom, of any anticipated delays in delivery.  Save as provided in Section
6(c) below, Biochrom shall be in no manner liable to AP Biotech for any failure
to deliver Products to AP Biotech by any agreed or deemed delivery date.

 

4

--------------------------------------------------------------------------------


 

(c)                                  If a customer of AP Biotech cancels an
order for a Product prior to shipment from Biochrom due to late delivery of that
Product by Biochrom and Biochrom has been notified of such cancellation in
writing, AP Biotech shall not be required to accept delivery of or pay for such
Product.  However, if the Product has been shipped prior to receiving such
written notice, AP Biotech shall be required to accept delivery of and pay for
such Product.

 

(d)                                 Biochrom shall print its own catalogue and
lot numbers (if applicable) and expiration dates (if applicable) conspicuously
on outer shipping cartons, as well as inner shelf packs and inner units of all
multiple unit packed Products.

 

(e)                                  Biochrom shall ship dated Products in such
time that no less than seventy-five percent (75%) of the manufactured shelf life
will be remaining at the time of shipment from Biochrom.  Biochrom shall accept
return, for full invoice credit plus shipping charges, of any dated Product
shipped in breach of the provisions of this paragraph 6(e).

 

(f)                                    Claims for shortage or damage incurred
during shipment for reasons other than Biochrom’s negligence, may only be made
to the carrier and Biochrom shall be in no manner liable for any such shortage
or damage.

 

SECTION 7:  CURRENT PRODUCTS, ACCESSORIES AND TERRITORY

 

(a)                                  The Current Instruments and Accessories,
listed in the Price List (Schedule B) may be amended from time to time in the
following way;

 

(i)                                     by mutual agreement in writing between
the two Parties, Current Instruments and Accessories may be added to the Price
List (Schedule B); or

 

(ii)                                  Biochrom may remove Current Instruments
and Accessories from the Price List (Schedule B), by giving AP Biotech twelve
(12) months notice, in writing.  Such removal shall take place twelve (12)
months from the notice date, unless a shorter notice period is mutually agreed,
in writing, by the two Parties.

 

(b)                                 The countries contained within the Territory
(Schedule A) may be amended from time to time, subject to the agreement, in
writing, of both parties.

 

SECTION 8:  DUTIES OF BIOCHROM

 

(a)                                  With respect to Products sold by Biochrom
to AP Biotech in accordance with the terms of this Agreement, Biochrom shall,
except as otherwise provided below, at its sole expense;

 

(i)                                     assist AP Biotech in its sales and
marketing program concerning the Products, provided however, that AP Biotech is
solely responsible for all costs of marketing and sales efforts, except where
agreed in advance and in writing, by Biochrom.

 

(ii)                                  provide to AP Biotech such number of
demonstration models of the Current Instruments and Accessories as they shall
mutually agree.

 

(iii)                               provide sales, demonstration and support
training which AP Biotech and Biochrom shall jointly deem necessary for AP
Biotech’s sales and service representatives in individual or other sessions at
such location as AP Biotech shall reasonably request.  Biochrom will provide
instructors with training materials, schematic drawings for circuit boards,
service manuals and Products for demonstrations in connection with such training
activities, provided that AP Biotech acknowledges that ownership of all rights
(including intellectual property rights) in such materials remains vested in
Biochrom.  Accordingly, AP Biotech undertakes not to amend or copy any such
materials without Biochrom’s consent in writing and if this Agreement
terminates, to

 

5

--------------------------------------------------------------------------------


 

immediately return all such materials (together with any copies or amended
versions allowed as aforesaid) to Biochrom.

 

(iv)                              when new Current Instruments are to be
launched, Biochrom will, prior to the launch date, provide AP Biotech with a
Service Manual, Spare Parts List, Preventative Maintenance Procedure and Visit
Record, in English, in Microsoft Word or Adobe Acrobat electronic format.

 

(v)                                 update AP Biotech with all available
information reasonably necessary or desirable for the effective marketing of
Products and promptly notify AP Biotech, in suitable electronic format, of any
instrument modifications or changes.

 

(vi)                              provide back-up technical support and new
Product launch training, refresher training and training for new engineers to AP
Biotech and its distributors’ technical service and sales personnel in
connection with the Products as provided in Biochrom’s standard terms of
training and support, a current copy of which comprises Schedule C. Biochrom may
amend these terms at any time on written notice.  Provided that Biochrom shall
be in no manner liable for any failure to supply support during the periods or
adhere to the response times contemplated in Schedule C (or any amended terms).

 

(vii)                           participate as mutually agreed in AP Biotech’s
promotional efforts, by providing relevant copy and photography for advertising,
direct mail and/or any other promotional effort in connection with the Products,
the manner in which the materials are to be used to be mutually agreed upon by
the parties, all costs and expenses for advertising, direct mail and/or any
other promotional effort are solely to be borne by AP Biotech and

 

(viii)                        refer to Central Marketing at AP Biotech all leads
received by Biochrom for Current Instruments in the Territory, within seven (7)
days of receipt of the lead.  In order to obtain such leads, Biochrom shall be
permitted to promote the Current Instruments and Accessories in catalogues, via
the Internet and at Trade Shows, but in all cases only with AP Biotech’s prior
agreement.

 

(b)                                 Biochrom shall make available for purchase
all necessary consumables, accessories and spare parts for the operation, repair
and proper servicing of each of the Products to AP Biotech and each customer of
AP Biotech for a period of seven (7) years following the date of discontinuation
of the Product.

 

(c)                                  Biochrom shall provide operating manuals
with each shipped Current Instrument.

 

(d)                                 Biochrom shall manufacture and sell Products
that conform to quality standards consistent with Biochrom’s ISO9001
Accreditation, certificate No. 890333.  In addition, during the Warranty Period
(defined in Section 11(a)), Current Instruments are guaranteed to conform to
their specifications, published in Schedule E (see Section 11 Warranty).

 

(e)                                  Biochrom and AP Biotech will discuss (on a
quarterly basis, as a minimum) the contents of the Price List (Schedule B) and
subject to agreement between the two Parties, Biochrom will regularly improve
the range of Current Instruments and Accessories made available to AP Biotech.

 

(f)                                    Biochrom shall comply with all applicable
export control regulations relating to Biochrom’s export of Current Instruments
and Accessories to AP Biotech, pursuant to this Agreement and shall provide
information and documentation reasonably requested to assist AP Biotech in
complying with its obligations under applicable export control laws.

 

SECTION 9:  DUTIES OF AP BIOTECH

 

With respect to Products sold by Biochrom to AP Biotech in accordance with the
terms of this Agreement, AP Biotech shall, at its sole expense:

 

6

--------------------------------------------------------------------------------


 

(a)                                  subject to Biochrom fulfilling its duties
contained in Section 8 above, especially 8(e), AP Biotech will use reasonable
endeavours to sell the Current Instruments and Accessories within the Territory.

 

(b)                                 include the Current Instruments in the AP
Biotech Bio Directory Catalogue or any substitute or successor catalogue that
exists from time to time.

 

(c)                                  include the Current Instruments on AP
Biotech’s web site.

 

(d)                                 establish and maintain an inventory of the
Current Instruments and Accessories, appropriate to meet the needs of purchasers
and end-users.

 

(e)                                  provide post-sales support for the
Products, to include installation (where requested by the customer), routine
maintenance and repair.

 

(f)                                    notify Biochrom if it becomes aware of
any substantial improper or wrongful use of the Products, any complaints or
allegations of product liability in respect of the Products, or of any
unauthorised use and/or exploitation of the intellectual property contained in
the Products (excluding the Trade Marks) and provide such assistance as Biochrom
may reasonably request (at Biochrom’s expense) in connection with any action
concerning such unauthorised use or exploitation.

 

(g)                                 on a quarterly basis, as a minimum, brief
Biochrom with any information regarding sales of the Current Instruments and
Accessories, that AP Biotech believes would be of benefit to the business
relationship between the two parties, to include the suggestion of new Current
Instruments and Accessories.

 

(h)                                 in August of each year, provide Biochrom
with a forecast for unit sales of the Current Instruments for the following
calendar year, broken down on a quarterly basis and at the end of each quarter,
if requested by Biochrom, provide an updated forecast for unit sales for the
following quarter and remainder of the current year.

 

(i)                                     not misrepresent Biochrom’s descriptions
or instructions for the use of the Products.

 

SECTION 10:  INSURANCE

 

(a)                                  From and after the Commencement Date, for
so long as this Agreement shall remain in effect and for five (5) years
thereafter, Biochrom shall maintain or have maintained on its behalf, product
liability insurance coverage (but excluding liability for the circumstances
covered by Section 10(b) below) on an occurrence basis for all occurrences
relating to the Products sold by Biochrom to AP Biotech with limits of liability
not less than Two Million GBP (£2,000,000) combined single limit for bodily
injury and property damage.  Biochrom shall, on demand, provide to AP Biotech a
certificate evidencing coverage of such policy.

 

(b)                                 From and after the Commencement Date, for so
long as this Agreement shall remain in effect and for five (5) years thereafter,
AP Biotech shall maintain insurance coverage on an occurrence basis for all
occurrences relating to the Products caused by the act, negligence, breach or
default of AP Biotech or any of its agents, representatives or sub-distributors
with limits of liability not less than Two Million GPB (£2,000,000) combined
single limit for bodily injury and property damage.  AP Biotech shall, if
requested, provide to Biochrom a certificate evidencing coverage of such policy.

 

SECTION 11:  WARRANTY

 

(a)                                  With respect to Products sold by Biochrom
to AP Biotech under this Agreement, Biochrom warrants for a period of twelve
(12) months from the date of sale of a Product by AP Biotech to a customer, or a
period of fifteen (15) months from the date of sale of a Product by Biochrom to
AP Biotech, whichever period expires first (the “Warranty Period”), that
Products will be free of defects in material and/or workmanship and will conform
to the published specifications set

 

7

--------------------------------------------------------------------------------


 

forth in Schedule E, packaging, inserts, materials and/or other documentation
prepared by Biochrom.  Except as expressly stated in this Section 11(a),
Biochrom makes no representation and gives no warranties, oral or written,
express or implied, including without limitation implied warranties as to
quality of fitness for a particular purpose regarding or in relation to the
Products.

 

(b)                                 Should a Product supplied by Biochrom fail
within the Warranty Period described in 11(a), then the following course of
action will be taken;

 

(i)                                     AP Biotech will repair the Product at
its expense, using any required spare parts supplied free of charge by Biochrom,
subject to AP Biotech returning the defective part(s), against a returns number
supplied by Biochrom, within thirty (30) days of Biochrom shipping the
replacement part(s) unless an alternative arrangement is agreed, in writing,
between the two parties.

 

(ii)                                  notwithstanding the contents of Section
11(b)(i), if a Product fails upon installation at the customer’s premises, then
AP Biotech has the right, at their sole discretion, to return the Product to
Biochrom for repair or replacement, provided that AP Biotech pays the cost of
shipping the defective Product back to Biochrom and Biochrom pays the cost of
shipping the repaired or replacement Product back to AP Biotech.

 

(iii)                               notwithstanding the contents of Sections
11(b)(i) and 11(b)(ii), if a Product fails during the Warranty Period, then
subject to agreement in writing between the two parties, the Product may be
returned to Biochrom for repair or replacement, provided that AP Biotech pays
the cost of shipping the defective Product back to Biochrom and Biochrom pays
the cost of shipping the repaired or replacement Product back to AP Biotech.

 

(iv)                              notwithstanding the contents of Sections
11(b)(i), 11(b)(ii) and 11(b)(iii), if a Product fails during the Warranty
Period, then subject to the agreement in writing between the two parties,
Biochrom may repair the Product at the customers premises, provided that each
party shall pay one half of any reasonable out-of-pocket travel and
accommodation expenses associated with such on-site repair.

 

(c)                                  If non-customary warranty service (as
determined in accordance with past practice) is performed by AP Biotech at
Biochrom’s request, Biochrom shall credit AP Biotech the cost of parts and
labour (at AP Biotech’s then current internal hourly rate), reasonably incurred
in servicing such Products, owned by end users, which fail during the Warranty
Period.

 

(d)                                 Biochrom shall pay all costs, as defined in
Section 11(c) for Biochrom-requested hardware or software corrections or updates
to Products sold by Biochrom to AP Biotech in the hands of AP Biotech or any of
its customers.  Corrected software will be provided as a master version of an
EPROM or as downloadable software via a PC.

 

(e)                                  Biochrom represents and warrants that the
marketing and sales of any Products using the Names and in accordance with the
terms of this Agreement will not infringe any patent, copyright, trademark or
other similar intellectual property rights enforceable within the Territory.

 

SECTION 12:  INDEMNIFICATION: LIMITED LIABILITY

 

(a)                                  Biochrom shall defend, indemnify and hold
harmless, AP Biotech and any officers, directors, agents, shareholders, legal
representatives, employees, successors and assigns of AP Biotech (exclusive of
any sub-distributors not included within the defined term “AP Biotech”) from and
against any and all liabilities, losses, damages, costs, charges, attorneys’
fees and other expenses of whatever nature and character (collectively “Third
Party Damages”) arising from or in connection with: (i) the manufacture by
Biochrom of any Product, (ii) any breach by Biochrom of any of its obligations
under this Agreement, or (iii) any breach of the warranty contained in Section
11(e).  Notwithstanding anything contained herein to the contrary, Biochrom
shall not be required to provide indemnification with respect to any Third Party
Damages to the extent

 

8

--------------------------------------------------------------------------------


 

that they result from negligence, gross negligence, breach, default or
misconduct of AP Biotech or any third party.

 

(b)                                 AP Biotech shall defend, indemnify and hold
harmless Biochrom and any officers, directors, agents, shareholders, legal
representatives, employees, successors and assigns of Biochrom from and against
any and all Third Party Damages arising from or in connection with: (i) the
distribution by AP Biotech of Products pursuant to the terms of this Agreement,
(ii) any actions or inactions of any sub-distributor appointed by AP Biotech
under the terms of this Agreement in connection with any Sub-distribution
Agreement, or (iii) any breach by AP Biotech (or by any sub-distributor
appointed by AP Biotech under the terms of this Agreement) of any of its
obligations under this Agreement.  Notwithstanding anything contained herein to
the contrary, AP Biotech shall not be required to provide indemnification with
respect to any Third Party Damages to the extent that they result from the
negligence, gross negligence or wilful misconduct of Biochrom.

 

(c)                                  Notwithstanding the contents of Sections
12(a) and 12(b) above, neither party shall be liable to the other party (or its
affiliates) under this Section 12 with respect to any indirect, incidental,
special, punitive or consequential damages, including but not limited to lost
revenue or other commercial or economic loss or loss under current or future
contracts, arising out of or relating to this Agreement.

 

SECTION 13:  TRADE MARKS ETC

 

(a)                                  The trade name “Amersham” and all related
and associated logos and trade marks with respect thereto are and shall remain
the sole property of Nycomed Amersham plc (the “Amersham Name”).  The trade name
“Pharmacia Biotech” and all related and associated logos and trade marks with
respect thereto are and shall remain the sole property of Pharmacia & Upjohn,
Inc. (the “Pharmacia Biotech Name” and together with the Amersham Name, the
(“Trade Marks”).

 

(b)                                 Biochrom warrants that it is the registered
owner of the Names and/or has or will enter into license agreements as licensee
for the use of the Names.  Biochrom warrants that it has the necessary rights in
the Names and/or Trade marks to enable it to enter into this Agreement and to
make the appointments contained in Clause 2.  The License Agreements shall be
attached hereto at Schedule D within six (6) months of the Commencement date.

 

(c)                                  The Names are vested in Biochrom and
Amersham undertakes not to use them in any manner whatsoever if this Agreement
terminates for whatever reason.

 

SECTION 14:  CONFIDENTIALITY

 

Each of Biochrom and AP Biotech agrees that for the term of this Agreement and
for ten (10) years thereafter, it shall treat any and all information of a
confidential nature relating to the Products or the manufacture, use, marketing
or sale thereof, or the business plans or activities of the other party, which
is designated as confidential (“Confidential Information”) and shall not
disclose any Confidential Information to any third party, other than legal,
business and financial advisors who have a need to know, for any purpose
whatsoever and not to make use of any such Confidential Information for any
purpose other than the performance of its obligations under this Agreement
without the prior written consent of the other party: provided, however, that
the limitation on disclosure set forth in this Section 14 shall not apply in the
case of:

 

(a)                                  information which, as of the date hereof,
is published or otherwise generally available to the public.

 

(b)                                 information which after the date hereof
becomes available to the public other than through an act or omission of
Biochrom or AP Biotech, as the case may be, which is in violation of the
provisions hereof.

 

(c)                                  information rightfully acquired from a
third party which did not obtain such information under a pledge of
confidentiality.

 

9

--------------------------------------------------------------------------------


 

(d)                                 information which is developed by the
disclosing party independently of the relationship established by this Agreement
or

 

(e)                                  any information which the disclosing party
is required to disclose by law (including the regulations of a stock exchange)
or court order.  Provided that it first informs the other party of any
disclosure so required and limits it to what is absolutely necessary.

 

SECTION 15:  CUSTOMER INFORMATION

 

Biochrom undertakes, during the term of this Agreement, not to use any Customer
Information made available to it, in order to approach any customer of AP
Biotech in connection with the supply of Products, in the Territory.  The
Parties acknowledge that Customer Information is made available to Biochrom (i)
to provide support for the Products or (ii) subject to agreement between the two
Parties, to effect a smooth transition of AP Biotech’s obligations to its
customers, from AP Biotech to Biochrom, should this Agreement terminate.

 

SECTION 16:  TERM: TERMINATION

 

(a)                                  This agreement will enter into force on the
Commencement Date and shall remain in force for an initial period of three (3)
years, to be followed by a two (2) year period of automatic renewal, unless
terminated earlier by either party, subject to the terms contained within
Section 16 and PROVIDED ALWAYS THAT this Agreement shall under no circumstances
whatsoever remain in force for a total period of more than five (5) years.

 

(b)                                 At any time after the Commencement Date,
either party may terminate this Agreement without cause by providing eighteen
(18) calendar months’ prior written notice of termination to the other party,
which such termination shall be effective upon the expiration of such eighteen
(18) calendar month period.

 

(c)                                  In the event of a material breach:  (A) in
the case of Biochrom, of its obligations pursuant to Section 2(b)(i), 4(a), 8,
10(a), 11, 12(a), 13(b) or 14 and (B) in the case of AP Biotech, of its
obligations pursuant to Section 5(a), 9, 10(b), 12(b), 14 or 17, which shall (if
capable of remedy) not be remedied within thirty (30) days of written notice of
such breach from the non-breaching party (which notice shall specify the
obligations under this Agreement that have been breached), the Agreement shall
terminate effective upon the expiration of such thirty (30) day period.

 

(d)                                 A party shall have the right to terminate
this Agreement by immediate written notice to the other party, upon the
occurrence of an Insolvency Event with respect to the other party.

 

(e)                                  Either party shall be entitled to terminate
this Agreement by immediate written notice if during its term the other party
undergoes a Change of Control, which, in the reasonable opinion of the
terminating party could preclude the other party from substantially performing
its obligations under this Agreement.  For the purposes of this paragraph (e)
“Change of Control” shall mean:-

 

(i)                                     a merger or consolidation in which the
other party is not the surviving corporation, or

 

(ii)                                  a reverse merger in which the other party
is the surviving corporation but the shares of its voting stock outstanding
immediately preceding the merger, are converted by virtue of the merger into
other property, whether in form of securities, cash or otherwise or;

 

(iii)                               if, after giving effect to any agreements
among shareholders of the other party, any person which previously did not do so
before that Change of Control holds and may vote in excess of 50% of such
party’s voting stock.

 

(f)                                    The provisions of Sections 10, 12, 14,
17, 19(c) and 19(d) hereof shall survive termination of this Agreement.  The
provisions of Sections 5, 8(b), 11 and 16 hereof shall survive termination of
this Agreement to the extent that any obligations thereunder remain outstanding.

 

(g)                                 If this Agreement terminates for whatever
reason:-

 

10

--------------------------------------------------------------------------------


 

“Insolvency Event”                                    shall mean, in relation to
either party, any one of the following,

 

                                                                                                                                               
(1)  a notice shall have been issued to convene a meeting for the purpose of
passing a resolution to wind up that party or such a resolution or
reorganization of that party or for the purpose of inclusion of any party of the
share capital of that party in the Official List of the London Stock Exchange or
an application by that party for registration as a public company in accordance
with the requirements of the Companies Act 1985.

 

                                                                                                                                               
(2)  a resolution shall have been passed by the party’s directors to seek a
winding up or administration order shall have been presented against that party
or such an order shall have been made.

 

                                                                                                                                               
(3)  a receiver, administrator receiver, receiver and manager, interim receiver,
custodian, sequestrator or similar officer is appointed in respect of that party
or over a substantial part of its assets or any third party takes steps to
appoint such an officer in respect of that party or an encumbrancer takes steps
to enforce or enforces its security.

 

                                                                                                                                               
(4)  a proposal for a voluntary arrangement shall have been made in relation to
that party under Part I Insolvency Act 1986.

 

                                                                                                                                               
(5)  a step or event shall have been taken or arisen outside the United Kingdom
which is similar or analogous to any of the steps or events listed at (1) to (4)
above.

 

                                                                                                                                               
(6)  that party takes any steps (including starting negotiations) with a view to
making any general assignment, composition or arrangement with or for the
benefit of all or some of the party’s creditors or makes or suspends or
threatens to suspend making payments to all or some of that party’s creditors or
the party submits to any type of voluntary arrangement; or

 

                                                                                                                                               
(7)  where that party is resident in the United Kingdom it is deemed to be
unable to pay its debts within the meaning of Section 123 Insolvency Act 1986.

 

“Licence Agreements”                     shall mean the Name and Trade Mark
licence agreements and other evidence of entitlement to use the Names and Trade
Marks which shall be attached hereto in Schedule D in accordance with the terms
of Clause 13(b).

 

“Life Science Market”                           shall mean and include biology,
biochemistry, genetics, molecular biology, biotechnology and all other branches
of science and technology related to the biological sciences and “Life Science”
shall be construed accordingly.

 

“Names”                                                                                               
shall mean the Product names “Novaspec”, “Ultrospec”, “GeneQuant”, “UViMicro”
and any logos, trademarks or trade names associated therewith.

 

“Notice Period”                                                            shall
mean the eighteen (18) month period following service of notice of termination
in accordance with Clause 16(b).

 

“Price
List”                                                                                  
shall mean the contents of Schedule B, which is a list of all the Current
Instruments and Accessories, including the part number, description and transfer
price to AP Biotech.

 

11

--------------------------------------------------------------------------------


 

(i)                                     each party shall promptly return to the
other party any Confidential Information of the other party (except to the
extent necessary for either party to perform continuing obligations under
Section 16(g)(iii)) below.

 

(ii)                                  Biochrom shall only be obliged to supply
AP Biotech with further Products in respect of orders already accepted by AP
Biotech.  Furthermore, AP Biotech shall be free to sell remaining quantities of
Products to customers, after the termination date, as permitted under this
Agreement but shall in all other respects cease to hold itself out as a
distributor of Biochrom.

 

(iii)                               AP Biotech shall continue to be responsible
for the support of customers of the Products sold by AP Biotech, unless this is
otherwise agreed, in writing, between the two Parties.

 

(iv)                              for a period of six (6) months after the
termination of this agreement, Biochrom agrees to pay AP Biotech a commission in
the amount of five (5) percent of the actual selling price for each sale of a
Current Instrument by Biochrom, or any distributor of Biochrom, to a customer in
the Territory that was identified to Biochrom in writing and evidenced by a copy
of a written quotation, for the sale of a Current Instrument, prior to such
termination and;

 

(v)                                 AP Biotech may offer for return to Biochrom
any inventory of the Products held by it, provided that Biochrom at its sole
discretion may agree to repurchase the goods or otherwise.

 

(h)           If this Agreement terminates under Section 16(b),

 

(i)                                     AP Biotech undertakes during the Notice
Period at AP Biotech’s option and in such proportion as AP Biotech elects
either;

 

(a)           to purchase those quantities of Products; or

(b)           to make payments of equivalent value

 

to equal in total the value of 80% for the first twelve (12) months and 50% for
the next six (6) months of the aggregate purchases made by AP Biotech during the
twelve (12) calendar month period immediately preceding the Notice Period
(“Termination Minimum”).  If the notice of termination is served during Year
One, the Termination Minimum shall be calculated taking into account any
purchases during the preceding twelve (12) calendar months, made by AP Biotech
under the First Agreement.  If by the effective date of termination, AP Biotech
shall have failed make purchases or payments equalling the Termination Minimum,
it shall promptly pay to Biochrom the shortfall by wire transfer into such
account as Biochrom advises it of in writing.  PROVIDED ALWAYS THAT, if during
such notice period AP Biotech yields entirely to Biochrom the sale of Products
in respect of any customer or part of the Territory, the Termination Minimum
shall be reduced by an amount equal to 80% of the aggregate sales made by AP
Biotech to that customer or in that part of the Territory (as applicable) during
the 12 calendar month period immediately preceding the Notice Period.  Which
customers or parts of the Territory should be yielded in this manner, (and when
they shall be yielded), shall in each case be by agreement between the two
parties.

 

(ii)           During the Notice Period, the following will apply in place of
Section 2(c);

 

“Notwithstanding the provisions set forth in Section 2(b) above, Biochrom shall
during the Notice Period be entitled to sell (or appoint other distributors to
sell) products similar to the Current Instruments, in the Territory, that is to
say products with the same base function and internal components as the Current
Instruments, but with different names, branding, external appearance and design
and not bearing the Names or the Trade Marks”.

 

12

--------------------------------------------------------------------------------


 

SECTION 17:  NON-COMPETITION

 

(a)                                  During the term of this Agreement, AP
Biotech will not, either solely or jointly with any person or entity, directly
or indirectly at any time, engage in the Territory in the manufacture,
distribution or sale of any Spectrophotometer products directly competitive with
the Current Instruments.  Notwithstanding the foregoing, nothing in this
Agreement shall prevent AP Biotech from: (i) engaging in the manufacture,
distribution or sale of (A) mass spectrometers and related products or
instruments in which mass spectrometers technology is utilised, (B)
chromatography instruments and related products or instruments in which
spectrophotometer technology is utilised, or (C) electrophoresis instruments and
related products or instruments in which electrophoresis technology is utilised,
including, without limitation, DNA sequencing instruments.

 

(b)                                 While the undertaking contained in Section
17(a) above is considered by the parties to be reasonable, if any such
undertaking should be held invalid as an unreasonable restraint of trade or for
any other reason but would have been held valid if part of the wording thereof
had been deleted or the period thereof reduced or the range of activities or
area dealt with thereby reduced in scope, said undertaking shall apply with such
modifications as may be necessary to make them valid and effective.

 

(c)                                  The benefit of the undertaking contained in
Section 17(a) above may be assigned in whole or in part by Biochrom in
accordance with the terms of Section 19(c) hereof.

 

SECTION 18:  FORCE MAJEURE

 

Neither party shall be subject to any liability to the other party for failure
to meet any of its obligations under this Agreement if such failure results from
causes or circumstances beyond the reasonable control of the defaulting party,
including any act of God, fire, explosion, perils of the sea, flood, draught,
war, riot, sabotage, accident, embargo, interruption of or delay in
transportation, strike, compliance with any order, direction, request from any
governmental agency or office, other than the obligations of either party under
Section 12 hereof.  The party which shall be subject to any such event of force
majeure shall, promptly upon the occurrence thereof, notify the other party of
the occurrence of such event and shall, promptly upon the cessation thereof,
notify the other party of such cessation.

 

SECTION 19:  MISCELLANEOUS

 

(a)                                  Notices.  All notices required or
authorised by this Agreement to be given by either party to the other shall be
in writing and shall be delivered by hand or shall be sent by courier,
registered mail (return receipt requested), or facsimile (receipt confirmed) to
the following addresses:

 

Biochrom Limited

22 Cambridge Science Park

Milton Road

Cambridge

CB4 0FJ

England

Attention:              David Parr

Facsimile No:        01223 420238

 

with a copy to:

 

Harvard Apparatus, Inc.

80 October Hill Road

Holliston, MA 01746

Attention:              David Green

Facsimile No:        001 508 429 5732

 

13

--------------------------------------------------------------------------------


 

If to AP Biotech, to:

 

Amersham Pharmacia Biotech UK Limited

Amersham Place

Little Chalfont

Buckinghamshire

HP9 9NA

England

Attention:              The Company Secretary

Facsimile No:        01494 542242

 

Any notice sent by registered mail, which is not returned to the sender as
undelivered, shall be deemed to have been given on the second business day after
being deposited in the mail.  Any notice sent by courier, shall be deemed to
have been given on the date on which such notice was delivered by the courier
service.  Any notice delivered by hand, or sent by facsimile, shall be deemed to
have been given on the date on which such notice was delivered or sent.

 

(b)           Dispute Resolution

 

(i)                                     The parties will attempt in good faith
to resolve any dispute or claim arising out of or relating to this Agreement
promptly through negotiation between representatives of the parties who are duly
authorised to resolve the dispute or claim.

 

(ii)                                  If such dispute is not resolved through
such good faith negotiations within fourteen (14) days, the parties shall
attempt in good faith to resolve the dispute through an alternative dispute
resolution (“ADR”) procedure as recommended to the parties by the Centre for
Dispute Resolution in England.

 

(iii)                               If the matter has not been resolved by an
ADR procedure within forty-five (45) days of the initiation of such procedure,
or if either of the parties will not participate in such ADR procedure, the
parties shall be entitled to resolve the dispute or claim by recourse to the
courts.

 

In the event of the dispute being referred to the courts under Section
19(b)(iii):

 

(x)                                 any controversy or claim of whatsoever
nature arising out of or relating in any manner whatsoever to this Agreement or
any breach of any terms of this Agreement shall be governed by and construed in
accordance with the laws of England and

 

(y)                                 each party irrevocably acknowledges and
agrees that the Courts of England shall have exclusive jurisdiction to resolve
any controversy or claim of whatsoever nature arising out of or relating in any
manner to this Agreement, any terms of this Agreement or any breach of this
Agreement or any such terms.

 

(c)           Assignability:  Binding Effect

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto, their successors and permitted assigns.  Neither party may assign any of
its rights or obligations hereunder except as may be contemplated hereby or
except with the prior written consent of the other party; provided, however that
either party shall be entitled to assign its rights and obligations hereunder
without obtaining the prior written consent of the other party to a Group
company

 

(d)           Entire Agreement

 

This Agreement, including the Schedules referred to herein, is complete,
reflects the entire agreement of the parties with respect to its subject matter,
and supersedes all previous written or oral negotiations, commitments and
writings in connection therewith.

 

14

--------------------------------------------------------------------------------


 

(e)           Execution in Counterparts

 

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, but all of which shall constitute one (1) and the
same document.

 

(f)            Amendment

 

This Agreement may not be amended except in writing, duly and validly executed
by each party hereto.

 

(g)           Severability

 

If any provisions of this Agreement shall be held by any arbitral panel or court
of competent authority to be void and unenforceable in whole or in part, this
Agreement shall continue to be valid and in full force and effect with respect
to the other provisions hereof.

 

(h)           Third Party Rights

 

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement, but
this does not affect any right or remedy of a third party which exists or is
available apart from that Act.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

AMERSHAM PHARMACIA BIOTECH UK LIMITED

 

 

By:

/s/  [ILLEGIBLE]

 

 

 

 

 

 

Name:

[ILLEGIBLE]

 

 

 

 

 

 

Title:

VP Finance, APB UK Ltd.

 

 

BIOCHROM LIMITED

 

 

By:

/s/ David Parr

 

 

 

 

 

 

Name:

David Parr

 

 

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

Date:

24/7/2001

 

 

15

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Definition of Territory for Current Instruments and Accessories.

 

The World

 

excluding the following countries;

 

Angola

Botswana

Canada

Lesotho

Madagascar

Malawi

Mauritius

Mozambique

Namibia

New Zealand

Seychelles

South Africa

Swaziland

Zimbabwe

 

16

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Price List of all Current Products and Accessories, including their part number,
description and transfer price to AP Biotech, as well as the Trade Marks under
which they are sold.

 

17

--------------------------------------------------------------------------------


 

Product Group 200

 

Spectrophotometry cells, accessories, consumables and spares

 

APBiotech Transfer Prices for 2001 in GBP

 

Item Number

 

Description

 

APB
Transfer
Price 2001

 

Line

 

Type

Current Instruments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

80-2088-64

 

Novaspec II

 

***

 

 

 

 

80-2103-98

 

GeneQuant

 

***

 

 

 

 

80-2110-98

 

GeneQuant pro

 

***

 

 

 

 

80-2109-10

 

Ultrospec 1000

 

***

 

 

 

 

80-2112-21/22/27/28

 

Ultrospec 2100 pro (4 colour options)

 

***

 

 

 

 

80-2112-31/32/37/39

 

Ultrospec 3100 pro (4 colour options)

 

***

 

 

 

 

80-2112-33/34/35/36

 

Ultrospec 3300 pro (4 colour options)

 

***

 

 

 

 

80-2112-43/44/45/46

 

Ultrospec 4300 pro (4 colour options)

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

Accessories

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cells

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

80-2109-87

 

MICROSAMPLE VIEWER

 

***

 

4001

 

2

 

 

 

 

 

 

 

 

 

80-2001-97

 

CASE FOR 6*10MM CELLS

 

***

 

4001

 

2

80-2106-85

 

SET OF CELL SPACERS

 

***

 

4001

 

2

80-2107-70

 

CELL PACKERS (8) FOR 1MM PATHLENGTH CELLS)

 

***

 

4001

 

2

80-2107-71

 

CELL PACKERS (8) FOR 5MM PATHLENGTH CELLS)

 

***

 

4001

 

2

 

 

 

 

 

 

 

 

 

80-2004-53

 

DISP CUVETTE, UV and VIS METHACRYLATE (PKT)

 

***

 

4001

 

3

80-2055-13

 

TUBING KIT FOR FLOWCELL

 

***

 

4001

 

3

80-2080-60

 

10MM FLOWCELL AUTOFILL II/III/PLUS/4060

 

***

 

4001

 

3

 

 

 

 

 

 

 

 

 

80-2002-50

 

10MM TDS FLOWCELL AND MOUNT

 

***

 

4001

 

3

80-2002-51

 

1MM PATHLENGTH TDS FLOWCELL

 

***

 

4001

 

3

80-2002-54

 

1MM CELL TYPE O UV SILICA

 

***

 

4001

 

3

80-2002-57

 

5MM CELL TYPE O UV SILICA

 

***

 

4001

 

3

80-2002-58

 

10MM CELL TYPE O UV SILICA

 

***

 

4001

 

3

80-2002-63

 

50MM CELL TYPE O UV SILICA

 

***

 

4001

 

3

80-2002-70

 

10MM CELL TYPE 1 UV SILICA

 

***

 

4001

 

3

80-2002-77

 

10MM CELL TYPE 4 UV SILICA

 

***

 

4001

 

3

80-2002-81

 

10MM CELL TYPE 5 UV SILICA

 

***

 

4001

 

3

80-2002-95

 

10MM CELL TYPE 8 UV SILICA

 

***

 

4001

 

3

80-2002-99

 

10MM CELL TYPE 9 UV SILICA

 

***

 

4001

 

3

80-2003-05

 

10MM CELL TYPE 10 UV SILICA

 

***

 

4001

 

3

80-2003-09

 

10MM CELL TYPE 11 UV SILICA

 

***

 

4001

 

3

80-2003-12

 

100MM CELL TYPE 12 UV SILICA

 

***

 

4001

 

3

80-2003-13

 

40MM FUNNEL FLOWCELL

 

***

 

4001

 

3

80-2003-14

 

50MM FUNNEL FLOWCELL

 

***

 

4001

 

3

80-2003-15

 

1MM STANDARD CELL - TDS

 

***

 

4001

 

3

80-2003-83

 

1MM CELL TYPE O GLASS

 

***

 

4001

 

3

80-2003-85

 

5MM CELL TYPE O GLASS

 

***

 

4001

 

3

80-2003-87

 

10MM CELL TYPE O GLASS

 

***

 

4001

 

3

80-2003-93

 

50MM CELL TYPE O GLASS

 

***

 

4001

 

3

80-2003-98

 

10MM CELL TYPE I GLASS

 

***

 

4001

 

3

80-2004-15

 

10MM CELL TYPE 4 GLASS

 

***

 

4001

 

3

80-2004-41

 

10MM CELL TYPE 10 GLASS

 

***

 

4001

 

3

80-2004-45

 

10MM CELL TYPE 11 GLASS

 

***

 

4001

 

3

80-2004-49

 

TALL SERIES RECTANGULAR CELL

 

***

 

4001

 

3

80-2004-50

 

TEST TUBE GLASS 12MM PACK OF 10

 

***

 

4001

 

3

80-2004-51

 

TEST TUBE GLASS 24MM PACK OF 10

 

***

 

4001

 

3

80-2076-38

 

10MM 50 MICRO L UV SILICA CELL

 

***

 

4001

 

3

80-2079-60

 

FUNNEL FLOWCELL NOVASPEC II

 

***

 

4001

 

3

80-2099-89

 

2 MTCHD CELL STD REC LID UVS 10MMP

 

***

 

4001

 

3

80-2099-91

 

6 MTCHD CELL STD REC LID UVS 10MMP

 

***

 

4001

 

3

80-2099-97

 

6 MTCHD CELL STD REC LID GLS 10MMP

 

***

 

4001

 

3

80-2100-13

 

2 MTCHD CELL S/MICRO LID UVS 10MMP

 

***

 

4001

 

3

80-2100-15

 

6 MTCHD CELL S/MICRO LID UVS 10MM P/L

 

***

 

4001

 

3

80-2100-22

 

2 MTCHD CELL S/MICRO STP UVS 10MMP

 

***

 

4001

 

3

80-2100-25

 

2 MTCHD CELL MICRO LID UVS 10MM PL

 

***

 

4001

 

3

80-2100-27

 

6 MTCHD CELL MICRO LID UVS 10MM PL

 

***

 

4001

 

3

80-2103-68

 

ULTRA MICRO VOLUME CELL (5-7uL WORKING VOL

 

***

 

4001

 

3

80-2103-69

 

MICRO VOLUME CELL (70 UL WORKING VOLUME)

 

***

 

4001

 

3

80-2104-66

 

“HELIX” CAPILLARY CELL + 100 QUARTZ CAPILL

 

***

 

4001

 

3

80-2104-67

 

SPARE QUARTZ CAPILLARIES (100)

 

***

 

4001

 

3

 

 

 

 

 

 

 

 

 

80-2004-65

 

10 MM STANDARD CELL TDS

 

***

 

4001

 

3

80-2004-67

 

1 MM TDS FLOWCELL AND MOUNT

 

***

 

4001

 

3

80-2071-11

 

10MM FUNNEL F/CELL FOR ULTROSPEC II/III

 

***

 

4001

 

3

80-2108-12

 

TDS Flowcell 10mm P/L

 

***

 

4001

 

3

80-2108-13

 

TDS Flowcell 1mm P/L

 

***

 

4001

 

3

80-2109-79

 

CRISTASEAL PACK OF 10

 

***

 

4001

 

3

80-2109-80

 

8 MTCHD CELL STD REC LID UV 10MMP

 

***

 

4001

 

3

80-2109-81

 

8 MTCHD CELL STD REC LID GLS 10MMP

 

***

 

4001

 

3

80-2109-82

 

8 MTCHD CELL S/MICRO LID UV 10MMP

 

***

 

4001

 

3

80-2109-83

 

8 MTCHD CELL MICRO LID UV 10MMP

 

***

 

4001

 

3

 

 

 

 

 

 

 

 

 

80-2110-94

 

UViMICRO DISPOSABLE CELLS, 100

 

***

 

4001

 

3

 

 

 

 

 

 

 

 

 

80-2009-85

 

F/CELL+TUBING SPARES KIT ULTROSPEC 2000 SE

 

***

 

4001

 

4

 

 

 

 

 

 

 

 

 

Ultrospec 1000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

80-2109-02

 

SERIAL INTERFACE ADAPTOR LEAD and SPREADSH

 

***

 

4010

 

2

80-2109-03

 

CHART RECORDER LEAD

 

***

 

4010

 

2

80-2109-04

 

2 POSITION MANUAL CELL CHANGER

 

***

 

4010

 

2

80-2109-05

 

50mm PATHLENGTH CELL HOLDER

 

***

 

4010

 

2

80-2109-06

 

WATER HEATED CELL HOLDER U1000

 

***

 

4010

 

2

80-2109-08

 

FITTING KIT FOR EXTERNAL SAMPLE DELIVERY

 

***

 

4010

 

2

80-2109-09

 

SPARE SINGLE CELL HOLDER

 

***

 

4010

 

2

80-2109-13

 

DUST COVER

 

***

 

4010

 

2

80-2109-33

 

TEST TUBE HOLDER, U1000

 

***

 

4010

 

2

80-2110-00

 

SWIFT 1000 APPLICATIONS SOFTWARE

 

***

 

4010

 

2

 

 

 

 

 

 

 

 

 

80-2108-63

 

BASIC UV/VIS SPECTRO BOOKLET

 

***

 

4010

 

2

80-2109-07

 

ELECTRICALLY HEATED CELL HOLDER U1000

 

***

 

4010

 

2

80-2109-12

 

USER MANUAL FOR ULTROSPEC 1000

 

***

 

4010

 

2

80-2109-15

 

ULTROSPEC 1000E TECHNICAL / USER MANUAL

 

***

 

4010

 

2

80-2109-34

 

COMBINED SERIAL / CHART INTERFACE (U1000)

 

***

 

4010

 

2

80-2109-45

 

DEMONSTRATION KIT USER MANUAL

 

***

 

4010

 

2

80-2110-18

 

USER MANUAL - SWIFT 1000 AND NOVASWIFT SOF

 

***

 

4010

 

2

 

 

 

 

 

 

 

 

 

80-2109-11

 

DEUTERIUM LAMP ASSY, 4010

 

***

 

4010

 

3

 

 

 

 

 

 

 

 

 

80-2109-36

 

POWER SUPPLY ASSY U1000

 

***

 

4010

 

4

80-2109-37

 

MAIN PCB ASSY U1000

 

***

 

4010

 

4

80-2109-38

 

PHOTOMETER PCB ASSY 4010

 

***

 

4010

 

4

80-2109-39

 

LAMP-SELECT MOTOR 4010

 

***

 

4010

 

4

80-2109-40

 

FILTER MOTOR ASSY 4010/4082

 

***

 

4010

 

4

80-2109-41

 

FILTER QUADRANT 4010

 

***

 

4010

 

4

80-2109-44

 

FAN 4010 SERIES

 

***

 

4010

 

4

80-2110-11

 

MAIN PCB ASSEMBLY, 4010 ISSUE 4

 

***

 

4010

 

4

80-2110-17

 

KEYBOARD/DISPLAY ASSY 4010

 

***

 

4010

 

4

 

 

 

 

 

 

 

 

 

80-2108-67

 

ULTROSPEC 1000 SERVICE MANUAL

 

***

 

4010

 

4

80-2109-12

 

KEYBD/DISPLAY ASSY U1000

 

***

 

4010

 

4

80-2110-68

 

CONTROL EPROM V1.8 4010 IC102

 

***

 

4010

 

4

 

 

 

 

 

 

 

 

 

80-2109-29

 

ULTROSPEC 1000E SHORT FORM CARD

 

***

 

4011

 

2

 

 

 

 

 

 

 

 

 

80-2109-01

 

TEMPERATURE CONTROLLER

 

***

 

4020

 

2

80-2109-46

 

CONTROLLER IC3 V1.0 (4020)

 

***

 

4020

 

4

 

 

 

 

 

 

 

 

 

Novaspec II

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

80-2001-10

 

TEST TUBE COVER (100MM) NOVASPEC II

 

***

 

4040

 

2

80-2103-70

 

NOVASPEC II USER MANUAL (PHARMACIA)

 

***

 

4040

 

2

80-2104-65

 

NOVASPEC FUNNEL F/CELL COVER ASSEMBLY

 

***

 

4040

 

2

80-2105-19

 

5 MM CELL HOLDER FOR NOVASPEC II

 

***

 

4040

 

2

80-2108-79

 

SEIKO DPU-414 SERIAL PRINTER

 

***

 

4040

 

2

80-2109-95

 

NOVASWIFT APPLICATIONS SOFTWARE

 

***

 

4040

 

2

80-2110-19

 

TEST TUBE HOLDER 12-20MM DIAMETER

 

***

 

4040

 

2

 

 

 

 

 

 

 

 

 

80-2001-11

 

SPECTRAL LIGHT PIPE NOVASPEC

 

***

 

4040

 

2

80-2077-57

 

MULTI-SIZE SAMPLE HOLDER NOVASPEC II

 

***

 

4040

 

2

80-2078-89

 

SPECTRAL LIGHT PIPE NOVASPEC II

 

***

 

4040

 

2

80-2079-61

 

10MM FUNNEL FLOWCELL VENTURI - NOVASPEC II

 

***

 

4040

 

2

80-2089-80

 

16 MM TEST TUBE HOLDER NOVASPEC II

 

***

 

4040

 

2

80-2094-88

 

FUNNEL FLOWCELL HOLDER S/A

 

***

 

4040

 

2

80-2095-03

 

WATER HEATED CELL HOLDER NOVASPEC II

 

***

 

4040

 

2

 

 

 

 

 

 

 

 

 

80-2103-16

 

RS 232C LEAD, SPECTRO TO EPSON P40 PRINTER

 

***

 

4040

 

2

 

 

 

 

 

 

 

 

 

80-2107-26

 

FUSE KIT 0 - NOVASPEC II

 

***

 

4040

 

3

 

 

 

 

 

 

 

 

 

80-2075-02

 

CONNECTOR 25 WAY “D” TYPE FEMALE SOCKET

 

***

 

4040

 

4

80-2077-48

 

GRATING ASSY

 

***

 

4040

 

4

 

18

--------------------------------------------------------------------------------


 

80-2077-51

 

4040 FILTER WHEEL & MOTOR ASSEMBLY

 

***

 

4040

 

4

80-2077-52

 

FILTER WHEEL S/A-4040

 

***

 

4040

 

4

80-2077-56

 

MOUNTING BLOCK SUB ASSY 4040

 

***

 

4040

 

4

80-2077-69

 

PHOTOMETER PCB

 

***

 

4040

 

4

80-2077-71

 

FILTER WHEEL MOTOR S/A 4040

 

***

 

4040

 

4

80-2077-72

 

4040 GRATING MOTOR ASSEMBLY

 

***

 

4040

 

4

80-2077-82

 

LAMPHOLDER MOUNTING BLOCK - 4040

 

***

 

4040

 

4

80-2078-04

 

FILTER 10 DIA * 1 THK

 

***

 

4040

 

4

80-2078-04

 

FILTER 10 DIA * 1 THK

 

***

 

4040

 

4

80-2078-23

 

FUSE CARRIER (DOUBLE)

 

***

 

4040

 

4

80-2078-70

 

4040 LAMP HOLDER

 

***

 

4040

 

4

80-2086-52

 

SPINDLE

 

***

 

4040

 

4

80-2086-53

 

SPRING - 4040

 

***

 

4040

 

4

80-2090-96

 

4040+DIA MEMBRANE KEYBOARD

 

***

 

4040

 

4

80-2099-27

 

SAMPLE COVER S/A

 

***

 

4040

 

4

80-2101-32

 

DISPLAY WINDOW 4040

 

***

 

4040

 

4

80-2104-54

 

COLLIMATING MIRROR

 

***

 

4040

 

4

80-2107-34

 

MAIN PCB 4040 (CE)

 

***

 

4040

 

4

80-2107-35

 

TRANSFORMER 4040 (CE)

 

***

 

4040

 

4

80-2107-36

 

MAINS INLET (CE)

 

***

 

4040

 

4

 

 

 

 

 

 

 

 

 

80-2063-23

 

IC SN74LSOON

 

***

 

4040

 

4

 

 

 

 

 

 

 

 

 

80-2075-72

 

PULLEY

 

***

 

4040

 

4

80-2080-53

 

CELL SPRING CLIP NOVASPEC II

 

***

 

4040

 

4

80-2086-68

 

SERVICE MANUAL - 4040

 

***

 

4040

 

4

80-2088-93

 

E.U. (40 00 4563/80200597)

 

***

 

4040

 

4

80-2088-94

 

E.U. (40 00 7042/80207768)

 

***

 

4040

 

4

80-2101-57

 

CONTROL EPROM V1.2 DIA

 

***

 

4040

 

4

80-2106-40

 

NOVASPEC CLINICAL EPROM V1.0 (4040)

 

***

 

4040

 

4

80-2110-45

 

EPROM V2.3 (4040)IC100

 

***

 

4040

 

4

 

 

 

 

 

 

 

 

 

GeneQuant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

80-2105-20

 

GENEQUANT USER MANUAL

 

***

 

4080

 

2

 

 

 

 

 

 

 

 

 

80-2104-56

 

DEUTERIUM LAMP GENEQUANT

 

***

 

4080

 

3

 

 

 

 

 

 

 

 

 

80-2104-57

 

MAIN PCB 4080

 

***

 

4080

 

4

80-2105-18

 

GENEQUANT DUST COVER

 

***

 

4080

 

4

80-2105-44

 

EPROM V2.2 (4080)P IC106

 

***

 

4080

 

4

80-2105-64

 

SIDE ARM SPRING CLIP FOR GENEQUANT

 

***

 

4080

 

4

80-2106-21

 

KEYBOARD - GENEQUANT

 

***

 

4080

 

4

80-2106-23

 

DISPLAY - GENEQUANT

 

***

 

4080

 

4

80-2107-37

 

TRANSFORMER / REAR PANEL 4080 (CE)

 

***

 

4080

 

4

 

 

 

 

 

 

 

 

 

80-2104-59

 

OPTICAL UNIT 4080

 

***

 

4080

 

4

80-2104-60

 

TOP COVER ASSEMBLY 4080

 

***

 

4080

 

4

80-2107-33

 

MoQ FILTER SET (MEDELCO) FOR GENEQUANT

 

***

 

4080

 

4

80-2110-54

 

CONTROL EPROM ASSY VI.8 ICI06 4080

 

***

 

4080

 

4

 

19

--------------------------------------------------------------------------------


 

GeneQuant pro

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

80-2109-88

 

GENEQUANT CALIBRATION CHECK FILTER SET

 

***

 

4082

 

2

80-2109-96

 

PRINTER STAND - GENEQUANT/ULTROSPEC 1000

 

***

 

4082

 

2

80-2110-42

 

GENEQUANT CAL CHECK FILTER SET USER MANUAL

 

***

 

4082

 

2

80-2110-51

 

GENEQUANT PRO SHORT FORM CARD

 

***

 

4082

 

2

80-2110-89

 

USER MANUAL GENEQUANT pro (APB)

 

***

 

4082

 

2

 

 

 

 

 

 

 

 

 

80-2109-86

 

DEUTERIUM LAMP ASSY 4082 (GENEQUANT PRO)

 

***

 

4082

 

3

 

 

 

 

 

 

 

 

 

80-2109-99

 

USER MANUAL GQ PRO

 

***

 

4082

 

3

 

 

 

 

 

 

 

 

 

80-2110-32

 

TOP COVER ASSY 4082

 

***

 

4082

 

4

80-2110-33

 

PHOTOMETER PCB’s 4082

 

***

 

4082

 

4

80-2110-34

 

FILTER WHEEL ASSY 4082

 

***

 

4082

 

4

80-2110-35

 

MAIN PCB ASSY 4082

 

***

 

4082

 

4

80-2110-36

 

BOOT MODE SWITCH 4082

 

***

 

4082

 

4

80-2110-37

 

GENEQUANT PRO FLASH PROGRAMMER SOFTWARE

 

***

 

4082

 

4

80-2110-93

 

GENEQUANT pro TOP COVER ASSY (LARGE DISPLAY

 

***

 

4082

 

4

 

 

 

 

 

 

 

 

 

Ultrospec pro series accessories, consumables and spares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

80-2105-49

 

TEMPERATURE CONTROL UNIT

 

***

 

4090

 

2

80-2105-88

 

SWIFT-SCAN SOFTWARE

 

***

 

4090

 

2

80-2105-89

 

SWIFT-KIN SOFTWARE

 

***

 

4090

 

2

80-2105-90

 

SWIFT-TIME SOFTWARE

 

***

 

4090

 

2

80-2105-91

 

SWIFT-QUANT SOFTWARE

 

***

 

4090

 

2

80-2105-92

 

SWIFT-MULTI SOFTWARE

 

***

 

4090

 

2

80-2105-93

 

SWIFT-FRAC SOFTWARE

 

***

 

4090

 

2

80-2105-97

 

RS232C I/F CABLE M/F 9 INST TO 9 COMP

 

***

 

4090

 

2

80-2106-01

 

4 POSITION CELL HOLDER

 

***

 

4090

 

2

80-2106-04

 

6 POSITION PELTIER HEATED CELL CHANGER

 

***

 

4090

 

2

80-2106-05

 

10MM SINGLE CELL HOLDER

 

***

 

4090

 

2

80-2106-06

 

ULTRAMICROVOLUME CELL HOLDER, 2 AXIS ADJUS

 

***

 

4090

 

2

80-2106-07

 

50MM SINGLE CELL HOLDER

 

***

 

4090

 

2

80-2106-08

 

WATER HEATED SINGLE CELL HOLDER

 

***

 

4090

 

2

80-2106-09

 

MICROVOLUME CELL HOLDER (50 UL)

 

***

 

4090

 

2

80-2106-10

 

CYLINDRICAL CELL HOLDER

 

***

 

4090

 

2

80-2106-11

 

HPLC CELL HOLDER AND FLOWCELL

 

***

 

4090

 

2

80-2106-12

 

10MM ELECTRICALLY HEATED CELL HOLDER

 

***

 

4090

 

2

80-2106-13

 

10MM PELTIER HEATED CELL HOLDER

 

***

 

4090

 

2

80-2106-14

 

Tm PROGRAMMABLE HEATED CELL HOLDER AND SO

 

***

 

4090

 

2

80-2106-15

 

SIPPER

 

***

 

4090

 

2

80-2106-19

 

DUST COVER 4090

 

***

 

4090

 

2

80-2106-24

 

ULTROSPEC 2000 USER MANUAL

 

***

 

4090

 

2

80-2106-26

 

SWIFT-LAB SOFTWARE

 

***

 

4090

 

2

80-2106-31

 

SWIFT-METHOD SOFTWARE

 

***

 

4090

 

2

80-2106-51

 

RS232C I/F CABLE M/F 9 INST TO 25 COMP

 

***

 

4090

 

2

80-2106-59

 

SWIFT SOFTWARE USER MANUAL

 

***

 

4090

 

2

80-2106-60

 

PRINTER STAND

 

***

 

4090

 

2

80-2108-80

 

SEIKO DPU-414 PARALLEL PRINTER

 

***

 

4090

 

2

80-2109-70

 

8 POSITION WATER HEATED CELL CHANGER

 

***

 

4090

 

2

 

 

 

 

 

 

 

 

 

80-2104-96

 

AUTOSAMPLER INTERFACE KIT (2000/3000/4000)

 

***

 

4090

 

2

80-2105-95

 

CHART RECORDER CABLE

 

***

 

4090

 

2

80-2106-78

 

ACCESSORIES USER MANUAL

 

***

 

4090

 

2

 

20

--------------------------------------------------------------------------------


 

80-2107-14

 

100MM SINGLE CELL HOLDER

 

***

 

4090

 

2

 

80-2108-10

 

SINGLE CELL HOLDER - USE WITH MAGNETIC STI

 

***

 

4090

 

2

 

80-2108-64

 

SPECTROPHOTOMETRY DEMO KIT

 

***

 

4090

 

2

 

 

 

 

 

 

 

 

 

 

 

80-2009-80

 

PRINTER PAPER (PACKET 5) THERMAL, 40 CHAR

 

***

 

4090

 

3

 

80-2106-16

 

TUNGSTEN HALOGEN LAMP 4090

 

***

 

4090

 

3

 

 

 

 

 

 

 

 

 

 

 

80-2106-17

 

DEUTERIUM LAMP ASSY, 4090

 

***

 

4090

 

3

 

 

 

 

 

 

 

 

 

 

 

80-2080-74

 

PUMP TUBING (PKT OF 6)

 

***

 

4090

 

3

 

 

 

 

 

 

 

 

 

 

 

80-2106-99

 

VITON PUMP TUBING

 

***

 

4090

 

3

 

 

 

 

 

 

 

 

 

 

 

80-2106-18

 

BASEPLATE PLUG FOR 4090 SAMPLE COMPARTMENT

 

***

 

4090

 

4

 

80-2106-44

 

PHOTOMETER PCB ASSY 4090

 

***

 

4090

 

4

 

80-2106-45

 

LAMP-SELECT MOTOR ASSY

 

***

 

4090

 

4

 

80-2106-46

 

FILTER MOTOR ASSY

 

***

 

4090

 

4

 

80-2106-48

 

CELL MOTOR ASSY 4090

 

***

 

4090

 

4

 

80-2106-49

 

DISPLAY MODULE 4090

 

***

 

4090

 

4

 

80-2106-50

 

KEYBOARD + WINDOW 4090

 

***

 

4090

 

4

 

80-2106-61

 

CELL CHANGER THUMB SCREW

 

***

 

4090

 

4

 

80-2106-80

 

CONCAVE DIFFRACTION GRATING

 

***

 

4090

 

4

 

80-2107-38

 

MAIN PCB ASSY 4090 (CE)

 

***

 

4090

 

4

 

80-2107-39

 

POWER SUPPLY ASSY 4090 (CE)

 

***

 

4090

 

4

 

80-2107-47

 

FAN 4090 SERIES

 

***

 

4090

 

4

 

80-2107-48

 

FILTER QUADRANT ASSY

 

***

 

4090

 

4

 

80-2108-62

 

LAMP SELECT MIRROR 4090

 

***

 

4090

 

4

 

 

 

 

 

 

 

 

 

 

 

80-2106-52

 

ULTROSPEC 2000 SERVICE MANUAL

 

***

 

4090

 

4

 

80-2106-83

 

HEIGHT GAUGE

 

***

 

4090

 

4

 

80-2107-00

 

EPROM V2.0 (IC14) TEMP CONTROL UNIT

 

***

 

4090

 

4

 

80-2107-18

 

CALIBRATION SOFTWARE AND FILTERS-ACCRED EN

 

***

 

4090

 

4

 

80-2107-66

 

EPROM V1.90 4090 IC105 VAN DER HEYDEN

 

***

 

4090

 

4

 

80-2108-60

 

LAMP ACCESS COVER 4090

 

***

 

4090

 

4

 

80-2108-61

 

CELL COMPARTMENT ACCESS COVER (4090)

 

***

 

4090

 

4

 

80-2108-96

 

ELSA SERVICE CD-ROM

 

***

 

4090

 

4

 

80-2109-59

 

EPROM V2.2 4090 IC105

 

***

 

4090

 

4

 

80-2109-65

 

SET OF SUPPORT PILLARS FOR ULTROSPEC

 

***

 

4090

 

4

 

80-2110-21

 

SLAVE MICROCONTROLLER V1.9 4090/4094 IC127

 

***

 

4090

 

4

 

 

 

 

 

 

 

 

 

 

 

80-2110-73

 

SPREADSHEET INTERFACE SOFTWARE

 

***

 

4094

 

2

 

 

 

 

 

 

 

 

 

 

 

80-2106-55

 

VGA DRIVER PCB 4094

 

***

 

4094

 

4

 

80-2106-56

 

VGA DISPLAY 4094

 

***

 

4094

 

4

 

80-2106-57

 

KEYBOARD + WINDOW 4094

 

***

 

4094

 

4

 

80-2110-58

 

U3000 INTERFACE PCB KIT (INCLUDES EPROM)

 

***

 

4094

 

4

 

 

 

 

 

 

 

 

 

 

 

80-2106-53

 

ULTROSPEC 3000 SERVICE MANUAL

 

***

 

4094

 

4

 

80-2108-97

 

EPROM V2.1 (4094)

 

***

 

4094

 

4

 

 

 

 

 

 

 

 

 

 

 

80-2110-65

 

U3000/3000pro INTERFACE PCB (4094/4095)

 

***

 

4095

 

4

 

 

 

 

 

 

 

 

 

 

 

80-2111-31

 

KEYBOARD & WINDOW 4095

 

***

 

4095

 

4

 

80-2111-31-DX

 

KEYBOARD AND WINDOW 4095

 

***

 

4095

 

 

 

21

--------------------------------------------------------------------------------


 

80-2111-33

 

SLAVE MICROCONTROLLER V2.1 4095 IC127

 

***

 

4095

 

4

80-2111-37

 

EPROM V1.1 4095 IC105

 

***

 

4095

 

4

 

 

 

 

 

 

 

 

 

80-2108-31

 

SWIFT II - METHOD S/W

 

***

 

4096

 

2

80-2109-50

 

QUAL/PERF VERIF LOGBOOK FOR PCB UV/VIS SPE

 

***

 

4096

 

2

80-2110-63

 

SWIFT II CULTURE S/W

 

***

 

4096

 

2

80-2107-88

 

SWIFT II - SCAN S/W

 

***

 

4096

 

2

80-2107-89

 

SWIFT II - KIN S/W

 

***

 

4096

 

2

80-2107-90

 

SWIFT II - TIME S/W

 

***

 

4096

 

2

80-2107-91

 

SWIFT II - QUANT S/W

 

***

 

4096

 

2

80-2107-92

 

SWIFT II - MULTI S/W

 

***

 

4096

 

2

80-2107-93

 

SWIFT II - FRAC S/W

 

***

 

4096

 

2

80-2108-01

 

8 POSITION CELL CHANGER

 

***

 

4096

 

2

80-2108-03

 

SUPPORT PLINTH

 

***

 

4096

 

2

80-2108-04

 

ULTROSPEC 4000 USER MANUAL

 

***

 

4096

 

2

80-2108-14

 

VINYL TUBE KIT FOR TDS

 

***

 

4096

 

2

80-2108-15

 

TDS FLOWCELL KIT 10mm PL NO SOFTWARE

 

***

 

4096

 

2

80-2108-16

 

TDS FLOWCELL KIT 1mm PL NO SOFTWARE

 

***

 

4096

 

2

80-2108-25

 

SWIFT II USER MANUAL

 

***

 

4096

 

2

80-2108-26

 

SWIFT II - LAB S/W

 

***

 

4096

 

2

80-2108-59

 

CELL ACCESS COVER TDS

 

***

 

4096

 

2

 

 

 

 

 

 

 

 

 

80-2110-74

 

FILTER QUADRANT ASSY

 

***

 

4096

 

4

 

 

 

 

 

 

 

 

 

80-2108-05

 

ULTROSPEC 4000 SERVICE MANUAL

 

***

 

4096

 

4

80-2108-09

 

PHOTOMETER PCB ASSY 4096

 

***

 

4096

 

4

80-2109-63

 

SLAVE MICROCONTROLLER V1.3 4096 IC127

 

***

 

4096

 

4

80-2109-64

 

EPROM V2.1 4096 IC105

 

***

 

4096

 

4

80-2110-16

 

EPROM V2.2 4096 IC105

 

***

 

4096

 

4

80-2110-28

 

FILTER QUADRANT UPDATE KIT INC SLAVE V1.5

 

***

 

4096

 

4

 

 

 

 

 

 

 

 

 

Ultrospec 2100 pro

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

80-2111-63

 

USER REFERENCE GUIDE  - ULTROSPEC 2100 pro

 

***

 

4190

 

2

 

 

 

 

 

 

 

 

 

80-2111-76

 

USER MANUAL ULTROSPEC 2100 pro

 

***

 

4190

 

2

80-2112-13

 

PRINTER STAND ULTROSPEC 2100 pro

 

***

 

4190

 

2

80-2112-14

 

SUPPORT PLINTH ULTROSPEC pro SERIES

 

***

 

4190

 

2

80-2112-15

 

SIPPER - ULTROSPEC pro SERIES

 

***

 

4190

 

2

 

 

 

 

 

 

 

 

 

80-2111-22

 

MAIN PCB ASSY U2 100 SPARES ITEM

 

***

 

4190

 

4

80-2111-23

 

HITACHI LCD DISPLAY U2 100 SPARES ITEM

 

***

 

4190

 

4

80-2111-24

 

PHOTOMETER REF CH. ASSY U2100 SPARES ITEM

 

***

 

4190

 

4

80-2111-25

 

PHOTOMETER SIGNAL CH. ASSY SPARES ITEM

 

***

 

4190

 

4

80-2111-26

 

XENON PSU PCB ASSY U2100 SPARES ITEM

 

***

 

4190

 

4

80-2111-27

 

DC-DC CONVERTER ASSY U2100 SPARES ITEM

 

***

 

4190

 

4

80-2111-28

 

POWER SUPPLY U2100 SPARES ITEM

 

***

 

4190

 

4

80-2111-29

 

XENON LAMP SPARES ITEM

 

***

 

4190

 

4

 

 

 

 

 

 

 

 

 

80-2111-39

 

FILTER QUADRANT ASSY U21/3100 SPARES ITEM

 

***

 

4190

 

4

 

22

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

Ultrospec 3100 pro

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

80-2111-64

 

USER REFERENCE GUIDE - ULTROSPEC 3100 pro

 

***

 

4194

 

2

 

 

 

 

 

 

 

 

 

80-2111-77

 

USER MANUAL ULTROSPEC 3100 pro

 

***

 

4194

 

2

 

 

 

 

 

 

 

 

 

80-2111-20

 

MAIN PCB ASSY U3100 SPARES ITEM

 

***

 

4194

 

4

80-2111-67

 

U3100 PRO 1/4 VGA DISPLAY SPARES ITEM

 

***

 

4194

 

4

 

 

 

 

 

 

 

 

 

Ultrospec 3300 pro

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

80-2111-65

 

USER REFERENCE GUIDE - ULTROSPEC 3300 pro

 

***

 

4195

 

2

 

 

 

 

 

 

 

 

 

80-2111-78

 

USER MANUAL ULTROSPEC 3300 pro

 

***

 

4195

 

2

 

 

 

 

 

 

 

 

 

80-2111-68

 

CONTROL EPROM V1.0 4195 IC105

 

***

 

4195

 

4

 

 

 

 

 

 

 

 

 

Ultrospec 4300 pro

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

80-2111-79

 

USER MANUAL ULTROSPEC 4300 pro

 

***

 

4196

 

2

 

23

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Biochrom’s standard terms of training and support.

 

 

--------------------------------------------------------------------------------


 

[BIOCHROM
LOGO]                                                                                                                                                
[SEAL]

 

2001

 

TRAINING AND SUPPORT

 

 

AMINO ACID ANALYSERS

AND

SPECTROPHOTOMETERS

 

 

 

 

Biochrom Ltd

Cambridge Science Park

Milton Road

Cambridge CB4 0FJ

England

Telephone:

+44 (0) 1223 423723

Telefax:

+44 (0) 1223 420164

E-mail:

biochrom@biochrom.co.uk

Enquiries:

enquiries@biochrom.co.uk

 

 

 

 

--------------------------------------------------------------------------------


 

INDEX

 

BIOCHROM SUPPORT TEAM

 

TRAINING AND SUPPORT INFORMATION

 

INSTRUMENT SERVICE TRAINING - ANALYSERS

 

INSTRUMENT SERVICE TRAINING - SPECTROPHOTOMETERS

 

AMINO ACID ANALYSIS TRAINING - CUSTOMER TRAINING

 

PRODUCT SPECIALIST TRAINING

 

SAMPLE ANALYSIS AND COLUMN CLEANING

 

RETURN AUTHORISATION PROCEDURE

 

WARRANTY STATEMENT:   SPECTROPHOTOMETERS

AMINO ACID ANALYSERS

 

DEUTERIUM AND XENON LAMPS WARRANTY POLICY

 

TRAINING COURSE REGISTRATION FORM

 

RETURN AUTHORISATION FORM

 

HEALTH AND SAFETY DECLARATION

 

2

--------------------------------------------------------------------------------


 

BIOCHROM SUPPORT TEAM

 

SALES AND MARKETING MANAGER:

 

Mike Human

 

 

 

Responsible for all aspects of sales and marketing for Spectrophotometers and
Amino Acid Analysers.

 

 

 

Direct phone:  +44 (0)1223 427813

 

E-mail:  mike.human@biochrom.co.uk

 

 

 

 

 

 

AAA BUSINESS MANAGER:

 

Mark Longster

 

 

 

AAA Marketing, Product Support for AAA.

 

 

 

 

 

Direct phone:  +44 (0)1223 427820

 

E-mail:  mark.longster@biochrom.co.uk

 

 

 

 

 

 

EUROPEAN SALES AND MARKETING MANAGER:

 

Kees de Rijke

 

 

 

Responsible for sales and marketing of Biochrom products in Europe.

 

 

 

Direct phone:

+31 65341 0502

 

E-mail:  kees.derijke@biochrom.co.uk

Direct fax:

+31 10286 9343

 

 

 

 

 

 

 

 

AAA SOFTWARE SUPPORT:

 

Rob Snelling

 

 

 

Product Support for AAA Software.

 

 

 

 

 

Direct phone:  +44 (0)1223 427819

 

E-mail:  rob.snelling@biochrom.co.uk

 

 

 

 

 

 

SERVICE SUPPORT MANAGER:

 

Henry Ibanez

 

 

 

Analysers and Spectrophotometers service.

 

 

Training, service documentation, field support, technical support, installation.

 

 

 

Direct phone:  +44 (0)1223 427815

 

E-mail:  henry.ibanez@biochrom.co.uk

 

 

 

 

 

 

SERVICE SUPPORT ENGINEER:

 

Keith Jest

 

 

 

Analysers and Spectrophotometers service.

 

 

Training, service documentation, field support, technical support.

 

 

 

Direct phone:  +44 (0)1223 427814

 

E-mail:  keith.jest@biochrom.co.uk

 

 

 

 

 

 

APPLICATIONS MANAGER:

 

Mike Davies

 

 

 

Advice on customer applications, customer training, pre-sales and customer
sample analysis, evaluation of new methods, chemical development for both
Spectrophotometry and AAA products.

 

 

 

Direct phone:  +44 (0)1223 427809

 

E-mail:  mike.davies@biochrom.co.uk

 

3

--------------------------------------------------------------------------------


 

PROJECTS AND QUALITY SYSTEMS MANAGER:

 

Warren Reeves

 

 

 

Chemical quality complaints and column support.

 

 

 

 

 

Direct phone:  +44 (0)1223 427830

 

E-mail:  warren.reeves@biochrom.co.uk

 

 

 

APPLICATIONS CHEMIST:

 

Ghulam Jumah

 

 

 

Applications, customer sample analysis, customer training.

 

 

 

 

 

Direct phone:  +44 (0)1223 427844

 

E-mail:  ghulam.jumah@biochrom.co.uk

 

 

 

SPECTROPHOTOMETRY BUSINESS MANAGER:

 

Andrew Dadd

 

 

 

Spectrophotometer Marketing, product support for spectrophotometers.

 

 

 

Direct phone:  +44 (0)1223 427810

 

E-mail:  andrew.dadd@biochrom.co.uk

 

 

 

BUSINESS COMMUNICATIONS CO-ORDINATOR:

 

Natasha Bond

 

 

 

Responsible for general marketing co-ordination and all arrangements for
training courses.

 

 

 

Direct phone:  +44 (0)1223 427812

 

E-mail:  natasha.bond@biochrom.co.uk

 

 

 

E-MAIL SUPPORT

 

 

 

 

 

In addition, you can contact us at the e-mail addresses listed below:

 

 

 

aaa.support@biochrom.co.uk

 

for analysers support

 

 

 

spectro.support@biochrom.co.uk

 

for spectrophotometers support

 

4

--------------------------------------------------------------------------------


 

TRAINING AND SUPPORT INFORMATION

 

INTRODUCTION

 

During 2001, we will be offering several courses for AAA and Spectrophotometry
service and AAA customer training.  All details are given in this booklet.

 

IN-HOUSE TRAINING

 

To give the customer the type of service we wish, we have to invest in training
our engineers.  Being well trained and professional leads to customer
satisfaction which in turn can lead to future sales, but the biggest benefit is
the pride of the engineer.

 

The training course charges have been calculated fairly (we are not going to
make a profit short-term to jeopardise our long term business).  It will enable
us to invest in training materials and equipment to ensure your engineers return
home equipped to solve the problems.  We are also helping by keeping the same
prices as in previous years.

 

SALES SUPPORT

 

All pre-sales activities will be free of charge, i.e. brochures, application
notes and technical support by telephone, telefax and e-mail.

 

It is the sales subsidiary’s responsibility to install instruments and train the
customers, but if a sales subsidiary requests assistance or retraining by
Biochrom specialist (either applications or service) then we will endeavour to
accommodate you.

 

Expenses vary from country to country but include daily allowance, airfare,
transportation and hotel accommodation.  We will supply all literature in
English free of charge but should you wish to have our literature printed in
your own language, we will be happy to quote you for the costs, provided we have
your translation.

 

REGIONAL TRAINING AND INSTALLATIONS

 

The Instrument Support team will be happy to provide regional (local) training. 
The charges are listed below.  Expenses comprise:  Hotel Accommodation + Flights
+ Transportation + Daily Allowance) and Service Manuals.  This may prove more
cost effective for sales subsidiaries with large service centers.  The same
policy will be applied for installations.

 

Charges for 2001 are detailed below:

 

AAA Installation (including initial customer training) Four/Five days:

 

***         expenses

 

 

 

Regional Training

 

***         per day + expenses

 

 

+ Service Manuals

 

 

 

Local Support or extra days

 

***         per day + expenses

 

NEW PRODUCT TRAINING

 

New product launch training tuition will be available free of charge.

 

5

--------------------------------------------------------------------------------


 

INSTRUMENT SERVICE TRAINING – ANALYSERS

 

Biochrom Ltd offer service training courses for dedicated amino acid analyser
engineers.

 

These service training courses provide the engineers with a total introduction
to the Biochrom 20 Plus and the Biochrom 20 Amino Acid Analysers, and the
EZChrom integration system.

 

These service courses also provide an in-depth look at instrument operation,
servicing and fault-finding theory.

 

The dates for these courses are as follows:

 

Week 13

 

26th March - 29th March

 

AAA Service

 

 

 

 

 

Week 41

 

10th October - 13th October

 

AAA Service

 

The fees for 2001 are per person, per course which includes tuition, all service
manuals, transportation to and from course, lunches and one course dinner. 
Hotel accommodation is not included.

 

AAA Service course fees:

 

***

 

- 4 Days + VAT

 

 

 

 

 

Should you require extra days or specific training, this will be charged

 

***

 

VAT per day.

 

Note:  A charge of *** will be made if places are cancelled 3 weeks or less
before a course.

 

For registration for 2001 Service Training Courses, please photocopy the Telefax
form on page 15 of this booklet, complete and return to Natasha Bond, Business
Communications Co-ordinator, at Biochrom Ltd.

 

6

--------------------------------------------------------------------------------


 

INSTRUMENT SERVICE TRAINING - SPECTROPHOTOMETERS

 

The first three days course covers basic theory and servicing of instruments
within the support period (Ultrospec III, Ultrospec Plus and Biochrom 4060). 
The following four days course covers basic theory and servicing of instruments
of the current product range:  GeneQuant, I, II and pro, Novaspec II and the
Ultrospecs 1000, 2000, 3000, 3000pro, 4000, 2100pro, 3100pro, 3300pro and
4300pro.

 

The Calibration Software and NPL–traceable Filter Kit 80-2107-18 for UV/Vis
instruments and the Calibration Filter Kit for the GeneQuantpro 80-2109-88 are
available as an optional extras to delegates attending either accreditation
course.  The filter kits allow you to test the calibration of all of our
spectrophotometers or the GeneQuantpro and print out a certificate of the test
results.  We strongly recommend that you purchase these when coming for training
if you don’t already own a set.  In addition to the potential of setting-up your
own calibration service, much of the courses will be centred around a structured
approach to the calibration of spectrophotometers.

 

The dates for these courses are as follows:

 

Week 11

 

14th March – 16th March

 

Spectrophotometry Accreditation I - Support Period Instruments

 

 

 

 

 

Week 12

 

19th March – 22nd March

 

Spectrophotometry Accreditation II - Current Instruments

 

 

 

 

 

Week 42

 

17th October – 19th October

 

Spectrophotometry Accreditation I - Support Period Instruments

 

 

 

 

 

Week 43

 

22nd October – 25th October

 

Spectrophotometry Accreditation II - Current Instruments

 

The fees for 2001 are per person, per course which includes, tuition, all
service manuals, transportation to and from course, all lunches and one course
dinner.  Hotel accommodation is not included.

 

Spectrophotometry Accreditation Course Fees:

 

***

+ VAT - 7 days (both courses)

 

 

***

+ VAT - 4 days (current instruments)

 

 

***

+ VAT - 5 days (support instruments)

Should you require extra days or specific training, this will be charged

 

***

+ VAT per day

 

Note:  A charge of *** will be made if places are cancelled 3 weeks or less
before a course.

 

Calibration Kits

 

80-2107-18

 

Calibration Software Package, manual, and NPL-traceable
calibration filters - for UV/Vis spectrophotometers
Recalibration of Software and Filter Kit(1)
(recommended every two-years)

 

***

 

+ VAT + freight

 

 

 

 

***

 

+ VAT + freight

 

 

 

 

 

 

 

80-2109-88

 

Calibration filter kit for GeneQuant pro

 

***

 

+ VAT + freight

 

 

Recalibration of filter kit(2) (recommended every two years)

 

***

 

+ VAT + freight

 

--------------------------------------------------------------------------------

(1)  Recalibration of absorbance standards is NAMAS accredited

(2)  Recalibration is NIST accredited

 

For registration for 2001 Service Training Courses, please photocopy the Telefax
form on page 15 of this booklet, complete and return to Natasha Bond, Business
Communications Co-ordinator, at Biochrom Ltd.

 

7

--------------------------------------------------------------------------------


 

AMINO ACID ANALYSIS TRAINING - CUSTOMERS

 

Biochrom Ltd offers courses for customers who have recently purchased a Biochrom
20 Plus.  The courses are therefore aimed at customers who have been operating
their instrument in their own workplace, following installation and on-site
training.

 

The courses provide a theoretical introduction to amino acid analysers, daily
operating and maintenance procedures.  Simple trouble-shooting and fault-finding
are also a valuable part of the course.  Chemical systems and sample preparation
are discussed in detail as are the other parameters which affect the
instrument’s performance.

 

Also included is training on the Biochrom 20 Plus software and current
integration software.  However Windows™  training is not given as it is assumed
that the customer is already competent in this area.  If this is not the case
then the customer should attend a Windows training course before coming to
Biochrom.

 

The duration of courses is 4 days (09:00 – 17:00), except Mondays (09:30 –
17:00).

 

Note:      All delegates are advised to bring their own laboratory coats with
them.

 

The dates for these courses are as follows:

 

Week 6

 

5th February - 8th February

 

 

 

Week 10

 

5th March - 8th March

 

 

 

Week 20

 

14th May - 17th May

 

 

 

Week 25

 

18th June - 21st June

 

 

 

Week 30

 

23rd July - 26th July

 

 

 

Week 36

 

3rd September - 6th September

 

 

 

Week 40

 

1st October - 4th October

 

 

 

Week 48

 

26th November - 29th November

 

 

 

Customer Training courses at Biochrom Ltd

 

Four day course ***

 

These fees are per person, per course.  This includes tuition, course material,
lunches and one evening dinner.

 

They do not include accommodation, breakfast or evening meals; these are payable
by the customer during their stay.

 

They do not include Transport to/from the airport and to/from Biochrom Ltd; this
will initially be paid for Biochrom and the appropriate sales company will be
billed following the completion of the course.

 

Tailored Customer Training/Regional Training

 

***

 

per day + Expenses

 

All booking are to be made via the local sales office who will be billed by
Biochrom Ltd following the completion of the course.

 

For registration for 2001 Customer Training Courses, please photocopy the
Telefax form on page 15 of this booklet, complete and return to Natasha Bond,
Business Communications Co-ordinator, at Biochrom Ltd.

 

8

--------------------------------------------------------------------------------


 

PRODUCT SPECIALIST TRAINING

 

AMINO ACID ANALYSIS PRODUCT SPECIALIST TRAINING

 

This course will provide the product specialist with all information necessary
to support the AAA range.  We tailor the course individually and provide the
theory of AAA as well as routine maintenance and installation techniques. 
Applications and competitor analysis will also be included.

 

The dates for these courses are as follows:

 

Week 23

 

4th June – 7th June

 

 

 

Week 44

 

28th October – 1st November

 

 

 

Amino Acid Analysers Specialist courses.

 

Four days: ***  + VAT

 

The fees are per person, per course, which includes tuition, course material
documents, transportation between the hotel and Biochrom, lunches and one course
dinner.

 

All courses are conducted in English and comprise of four days training.

 

For registration for 2001 Training Courses, please photocopy the Telefax form on
page 15 of this booklet, complete and return to Natasha Bond, Business
Communications Co-ordinator, at Biochrom Ltd.

 

9

--------------------------------------------------------------------------------


 

SAMPLE ANALYSIS AND COLUMN CLEANING

 

SAMPLE ANALYSIS

 

Pre-sales sample analysis will be charged for at the rates detailed below but
will be credited if the prospective customer subsequently purchases an Amino
Acid Analyser.

 

Our Applications Laboratory will be happy to analyse samples for potential
customers.  Check details of the analyses required with Mike Davies, prior to
acceptance of samples.

 

Sample Running + specialised applications + non standard

 

***

 

 + VAT per hour

 

 

 

 

 

Protein Hydrolysate Sample

 

***

 

+ VAT per sample

 

 

 

 

 

Oxidised Feedstuffs Protein Hydrolysate Sample

 

***

 

+ VAT per sample

 

 

 

 

 

Physiological Fluid Sample

 

***

 

+ VAT per sample

 

COLUMN CLEANING

 

During 2001 we shall continue to offer this service which has been very popular
with our customers.

 

Most columns benefit from cleaning but there are certain contaminants which are
difficult to remove and therefore we require full details about the column and
its use before we agree to carry out any work.

 

To return a column the return authorisation procedure on page 11 should be
followed.

 

We are able to provide top up resin as long as the batch is available from our
stock.

 

Analytical Column Cleaning, Repacking and Testing

 

***

 

+ VAT per column

 

 

 

 

 

1g Top Up Resin

 

***

 

+ VAT (REUP)

 

 

***

 

+ VAT (T.P.)

 

 

 

 

 

6g New Resin

 

***

 

+ VAT (REUP)

 

 

***

 

+ VAT (T.P.)

 

 

 

 

 

Pre-Wash Column Cleaning/Repacking

 

***

 

+ VAT

 

We do not advise the mixing of batches of resin because differences of
cross-linkage can give high back pressure and affect chromatography.

 

10

--------------------------------------------------------------------------------


 

RETURN AUTHORISATION PROCEDURE

 

Return for Repair

 

This procedure is for all instruments, accessories or spare parts that cannot be
repaired by the sales subsidiary (for PCBs see below).  A Return Authorisation
form, included in page 16, must be completed and faxed to Warren Reeves at
Biochrom Ltd, together with the service report form and a clear and precise
description of the fault and what action has been taken to try and effect
repair.  A service/Repair Order number (S/RO) will be faxed/E-mailed to you.

 

Ensure the goods being returned are securely packaged and the RO number appears
on the outside of the package and on all accompanying paperwork.  If goods being
returned for repair are still under warranty, please provide information on date
of purchase and serial number, if applicable.

 

ACCESSORIES OR INSTRUMENTS WITH A LIST PRICE OF LESS THAN *** WILL NOT BE
ACCEPTED FOR REPAIR

 

SPARE PARTS WITH A LIST PRICE OF LESS THAN *** WILL NOT BE ACCEPTED FOR REPAIR

 

RE-WORK FEES FOR 2001 *** PER HOUR

 

All other return procedures as detailed below require a Return Authorisation
form to be completed but this should be directed to Central Distribution,
Uppsala who will handle the request:

 

Warranty Claim - Missing parts

Warranty Claim - Malfunctioning instrument or accessory

Warranty Claim - Malfunctioning spare parts

Return for Repurchase

Goods damaged in transit

 

PCB Exchange Scheme

 

Biochrom PCBs are available through the Uppsala PCB Exchange Scheme.  Please
return all faulty PCBs to Uppsala and order a replacement board at the same
time.  You will be credited in the usual way.

 

HEALTH AND SAFETY DECLARATION

 

All instruments authorised for return must be accompanied by a Health and Safety

Declaration form, completed and signed.  This form is enclosed in page 17 of
this booklet.

Any instruments returned without this form duly completed and signed will be
returned

without work being carried out and any shipping charges will be carried by the
customer.

 

11

--------------------------------------------------------------------------------


 

WARRANTY STATEMENT - SPECTROPHOTOMETERS

 

Spectrophotometer Product Range - New Instruments

 

With effect from 1st Jan 2000, all instruments (including GeneQuant) carry a
warranty for 15 months from the date of manufacture or 12 months from date of
officially supplied installation, whichever is the sooner.

 

Spectrophotometry Product Range - Reconditioned Instruments

 

The warranty period for reconditioned instruments is 90 days from date of
purchase.

 

Repair Policy

 

For all instruments, accessories and space parts required at Biochrom Ltd, a
warranty period of 90 days will apply unless the item is already covered by one
of the warranty periods described above.

 

If difficulty is being experienced with a repair under warranty, please contact
us for help and advice prior to carrying out expensive repairs which may be
uneconomic or unnecessary.

 

The general warranty conditions are only valid if the merchandise has been used
within its specification and in all respects has been operated and maintained in
a normal, proper manner in accordance with the User Manual.  Lamps are not
included under these conditions but Deuterium and Xenon lamps are covered by a
separate guarantee (see page 14).

 

The general warranty conditions are not valid if the defect is due to accident,
unauthorised modification, unauthorised repair attempt, incorrect operation or
transport damage.

 

12

--------------------------------------------------------------------------------


 

WARRANTY STATEMENT - AMINO ACID ANALYSERS

 

Biochrom 20 Plus - New Instruments

 

Biochrom Ltd guarantees that the product supplied has been thoroughly tested to
ensure that it meets its published specification.  This warranty is valid only
if the product has been used within its specification and in all respects has
been operated and maintained in a normal, proper manner in accordance with the
Instruction Manual.

 

Chromatographic performance is guaranteed to our specification only if the
columns, chemicals and reagents used are provided or approved by Biochrom Ltd. 
Use of other third party supplied columns, reagents, etc, will invalidate this
warranty.

 

The general warranty conditions are not valid if the defect is due to accident,
unauthorised modification, unauthorised repair attempt, incorrect operation or
transport damage.

 

Biochrom Ltd can accept no liability for loss or damage, however caused, arising
from the faulty or incorrect use of this product.

 

Reconditioned Instruments

 

The warranty period for reconditioned instruments is 90 days from date of
purchase.

 

AAA - Chemicals

 

All chemicals manufactured supporting the AAA product range do not carry an
expiry date, but we advise use within 3 years of manufacture if stored
correctly.

 

Repair Policy

 

For all instruments, accessories and spare parts repaired at Biochrom Ltd a
warranty period of 90 days will apply unless the item is already covered by one
of the warranty periods described above.

 

If difficulty is being experienced with a repair under warranty, please contact
us for help and advice prior to carrying out expensive repairs which may be
uneconomic or unnecessary.

 

The general warranty conditions are only valid if the merchandise has been used
within its specification and in all respects has been operated and maintained in
a normal, proper manner in accordance with the Instruction Manual.

 

The general warranty conditions are not valid if the defect is due to accident,
unauthorised modification, unauthorised repair attempt, incorrect operation or
transport damage.

 

13

--------------------------------------------------------------------------------


 

DEUTERIUM AND XENON LAMPS WARRANTY POLICY

 

The Deuterium Lamp is considered to be a consumable item but it is also covered
by a separate warranty to the instrument.  Lamp changing (i.e. engineers time)
is not covered by warranty as we believe customers should be able to do this
themselves.

 

Ultrospec Range

 

We will credit you the cost of a whole new Deuterium Lamp if the lamp fails when
it is less than 15 months old (since date of manufacture) AND has been used for
less than 750 hours.

 

The age of the lamp can be determined by the serial number (2 letters and 4
digits) engraved on the metal plate on the opposite side to the lamp emitting
window.  Please fax the information to Henry Ibanez at Biochrom Ltd to confirm
the manufacture date.

 

The hours used can be determined from the “hour-meter” inside the Ultrospec III
(remember this reads from right to left, representing 0 to 1000 hours) or the
appropriate function in the Ultrospec 1000, 2000, 3000 and 4000 product range.

 

Biochrom 4060

 

For the Biochrom 4060 the policy is the same as for the Ultrospec range.  The
serial number is in the same place, but the hours need to be read form the
“configure” button on the instrument control panel.

 

GeneQuant

 

Due to the new “demand-switched” mode of operation, the Deuterium Lamp in the
GeneQuant (RNA/DNA Calculator) is guaranteed for 1 year regardless of hours
used.

 

The procedure for checking the age of the lamp is the same as that for Ultrospec
range and Biochrom 4060.

 

The correct procedure is:

 

1.   Confirm with Henry Ibanez that the lamp is covered by warranty and get an
RO Number.

2.   Return the lamp to Biochrom.

3.   We will issue credit once lamp failure is confirmed.

 

The Xenon lamp has a 3-year warranty.  Note that this lamp cannot be fitted by a
customer and has to be fitted by an accredited engineer

 

For all of the above:

 

Warranty will only be given once we have received the lamp and confirmed with
our supplier that it is faulty.  Do not send any Lamps back until we have
confirmed they are within the warranty period and given you an S/RO Number (see
page 11 for the Return Authorisation procedure).

 

14

--------------------------------------------------------------------------------


 

TELEFAX

 

To:

Natasha Bond

 

Company:

Biochrom Ltd

 

 

 

 

From:

 

Country:

 

 

 

 

 

 

Fax No:

+ 44(0)1223 420164

 

Direct phone:

+44(0)1223 427812

 

 

 

 

 

 

 

E-Mail address: natasha.bond@biochrom.co.uk

 

Pre-Course Registration Form

 

Sales Company/Representative:

 

 

 

 

 

 

 

Contact:

 

 

 

 

 

 

 

Delegate Name:

 

 

 

 

 

 

 

Please tick where appropriate:

 

 

 

 

 

 

 

Type of course:

AAA Customer

 

o

 

 

 

 

 

Instrument type:                                 Biochrom 20 Plus

 

o

 

 

 

 

 

Instrument type:                                 Biochrom 20

 

o

 

 

 

 

 

Instrument Serial Number

 

 

 

 

 

 

 

Data Handling system

 

 

 

 

 

 

 

AAA Product Specialist

 

o

 

 

 

 

 

AAA Service Training

 

o

 

 

 

 

 

Spectrophotometer Accreditation I

 

o

 

 

 

 

 

Spectrophotometer Accreditation II

 

o

 

 

 

 

 

Is the Software and Filter Kit required?
(Please order 60-2107-18 from Biochrom)

 

o

 

 

 

 

Course Date:

 

 

 

 

 

 

 

Week Number:

 

 

 

 

15

--------------------------------------------------------------------------------


 

RETURN AUTHORISATION FORM - Request for S/RO number

 

This form MUST be filled in before any item is returned to Warren Reeves in
Biochrom Ltd.  Any items returned without the Service/Repair Order (S/RO)
authorisation number will be held in quarantine until this form is completed.

 

SECTION 1 (Identification)

 

Contact Name

 

Position

Sales Company

 

Country

 

 

 

Users Name

 

Institution

 

 

 

Item Part Number or

 

Appropriate Delivery Date

Instrument Type

 

Serial Number

 

 

 

Is there a fault with the item?

 

YES

o

Go to Section 2

 

 

NO

o

Go to Section 3

 

Why are you returning it?

 

(continue on a separate sheet if necessary)

 

SECTION 2 (Fault information)

 

When was the fault noticed?             UNPACKING/SWITCH ON/DURING OPERATION

 

How long have you had the item/instrument?

 

In what application is it being used?

 

Brief description of the fault and any actions taken

 

(continue on a separate sheet if necessary)

SECTION 3 (Action)

 

Do you want:

 

(a)

 

This item repaired and returned?       o

 

 

(b)

 

A credit note for the cost of this item?             o

 

 

(c)

 

A replacement item?                                            o

 

 

 

 

 

Please Note:

 

We cannot issue an S/RO number until this form is fully completed.

 

 

We cannot accept any item without an S/RO number.

 

 

 

 

 

Important:

 

Has the Health and Safety Declaration form been filled and enclosed?     o
See page 18.

 

Signature                                                                                                        
Date

 

 

SECTION 4 (Biochrom use only)

 

S/RO Number

 

Customer Compliant Form required?                o

 

 

 

Date item/instrument received

 

CCF Number

 

 

 

S/RO Number input on MFG/PRO?                  o

 

Action from Section 3 taken?                             o

 

 

 

Warranty or Billable?

 

Date closed

 

16

--------------------------------------------------------------------------------


 

[BIOCHROM LOGO]

 

Health and Safety Declaration Form

 

1.   Please note that instrumentation will not be accepted for servicing or
return until this form is properly completed.

2.   We cannot accept non-decontaminated, non-sanitised instruments.

3.   Failure to complete the form or comply with the Health and Safety clearance
procedure can endanger Biochrom Ltd service personnel and lead to delays in
servicing the equipment.

 

Equipment:

 

Serial No:

 

Name:

 

Phone No:

 

Liquid in instrument is:

 

o Water

 

o Ethanol

 

o Other

 

o None, empty

 

 

Specify if the equipment has been in contact with any of the following

 

o Radioactivity *

 

o Blood borne pathogens *

 

 

 

o Caustic chemicals

 

o Other (please specify)

 

--------------------------------------------------------------------------------

* If box checked please circle one:           Cleaned           Not cleaned

 

I hereby certify that the equipment has been decontaminated and/or sanitised as
per OSHA/DOT regulations.

 

I also agree to give Biochrom Ltd sole control of the system/instruments as
specified above.

 

Signed                                                              
Position                                                                              
Date

 

17

--------------------------------------------------------------------------------


 

SCHEDULE  D

 

Trade Mark License Agreements.

 

To be added within six (6) months of the commencement of the Distribution
Agreement, see Section 1, Definitions “Licence Agreements” and Clause 13 (b)

 

--------------------------------------------------------------------------------


 

SCHEDULE  E

 

Technical Specifications of all Current Instruments.

 

--------------------------------------------------------------------------------


 

Ultrospec 3300 pro Technical Specifications

 

Wavelength range

 

190-1100nm, in 0.1nm steps

Monochromator

 

Concave grating with 1200 lines/mm

 

 

 

Wavelength calibration

 

automatic upon switch-on

Spectral bandwidth

 

1.8nm

Wavelength accuracy

 

±0.7nm

Wavelength reproducibility

 

±0.2nm

Light sources

 

Tungsten halogen and deuterium arc

 

 

 

Detector

 

Single solid state silicon photodiode

Photometric range

 

-3.000 to 3.000A, 0.01 to 99999 concentration units, -0.1 to 200%T

 

 

 

Photometric linearity

 

±0.5% or ±0.003A to 3.000A at 546nm, whichever is the greater

Photometric reproducibility

 

Within 0.5% of absorbance value to 3.000A (at 546nm)

Stray Light

 

Typically <0.025%T at 220nm using NaI, <0.025%T at 340nm using NaNO2

Stability

 

±0.001A/h at 340nm at 0A after warm up

Noise

 

±0.001A near 0A and 0.002A near 2A at 546nm

 

 

 

Abs% T

 

Yes

Absorbance ratio

 

Preset 260/280nm mode or user selectable

Absorbance difference

 

Built in

3 point net

 

Built in

Multi-wavelength

 

Built in

Concentration with factor

 

Built in

Peak check

 

Scan - built-in

Standard curve generation

 

Built in

Scanning software

 

Built in (6200nm/minute)

Enzyme kinetics

 

Built in

Michaelis Menten equations

 

SWIFT II software

Substrate concentration

 

Built in

Time drive

 

Built in

Fraction analysis

 

SWIFT II software

Analogue output

 

No

Digital output

 

9 pin serial and Centronics parallel, direct output to Excel spreadsheet

Printer

 

Option

Sample compartment size

 

140 x 220 x 80mm

Multi-position changer

 

8-position as standard

Single cell holder

 

Normal and micro options

Test-tube holder

 

No

Water-jacketed cell holder

 

1 and 8-position options

Funnel flowcell holder

 

No

Sipper system

 

Option (with or without thermostatting)

Autosampler capability

 

Yes

Single position Peltier heating

 

Option

Multi position Peltier heating

 

6-position option

Tm measurement

 

Option

Dimensions

 

510 * 350 * 2200mm

Weight

 

13kg

Power requirements

 

90-265V AC, 50/60Hz, 150VA

 

1

--------------------------------------------------------------------------------


 

Ultrospec 4300 pro Technical Specifications

 

Wavelength range

 

190-110nm, in 0.1nm steps

Monochromator

 

Concave grating with 1200 lines/mm

 

 

 

Wavelength calibration

 

automatic upon switch-on

Spectral bandwidth

 

1.8nm

Wavelength accuracy

 

±0.7nm

Wavelength reproducibility

 

±0.2nm

Light sources

 

Tungsten halogen and deuterium arc

 

 

 

Detector

 

Single solid state silicon photodiode

Photometric range

 

-3.000 to 3.000A, 0.01 to 99999 concentration units, -0.1 to 200%T

 

 

 

Photometric linearity

 

±0.5% or ±0.003A to 3.000A at 546nm, whichever is the greater

Photometric reproducibility

 

Within 0.5% of  absorbance value to 3.000A (at 546nm)

Stray Light

 

Typically <0.025%T at 220nm using NaI, <0.025%T at 340nm using NaNO

Stability

 

±0.001A/h at 340 nm at 0A after warm up

Noise

 

±0.001A near 0A and 0.002A near 2A at 546nm

 

 

 

Abs% T

 

SWIFT II Software

Absorbance ratio

 

SWIFT II Software

Absorbance difference

 

SWIFT II Software

3 point net

 

SWIFT II Software

Multi-wavelength

 

SWIFT II Software

Concentration with factor

 

SWIFT II Software

Peak check

 

SWIFT II Software

Standard curve generation

 

SWIFT II Software

Scanning software

 

SWIFT II Software

Enzyme kinetics

 

SWIFT II Software

Michaelis Menten equations

 

SWIFT II Software

Substrate concentration

 

SWIFT II Software

Time drive

 

SWIFT II Software

Fraction analysis

 

SWIFT II Software

Analogue output

 

No

Digital output

 

Serial

Printer

 

Yes (with PC)

Sample compartment size

 

140 x 220 x 80mm

Multi-position changer

 

8-position as standard

Single cell holder

 

Normal and micro options

Test-tube holder

 

No

Water-jacketed cell holder

 

1 and 8-position options

Funnel flowcell holder

 

No

Sipper system

 

Option (with or without thermostatting)

Autosampler capability

 

No

Single position Peltier heating

 

Option

Multi position Peltier heating

 

6 position option

Tm measurement

 

Option

Dimensions

 

510 * 350 * 160mm

Weight

 

13kg

Power requirements

 

90-265V AC, 50/60Hz, 150VA

 

2

--------------------------------------------------------------------------------


 

Ultrospec 3100 pro Technical Specifications

 

Wavelength range

 

190-900nm

Monochromator

 

Concave grating with 1200 lines/mm

 

 

 

Wavelength calibration

 

automatic upon switch-on

Spectral bandwidth

 

3nm

Wavelength accuracy

 

± 1nm

Wavelength reproducibility

 

±0.5nm

Light sources

 

Xenon lamp

 

 

 

Detector

 

Dual solid state silicon photodiode

Photometric range

 

-3.000 to 3.000A, 0.01 to 99999 concentration units, -0.1 to 200%T

 

 

 

Photometric linearity

 

±0.5% or ±0.003A to 3.000A at 546nm, whichever is the greater

Photometric reproducibility

 

Within 0.5% of absorbance value to 3.000A (at 546nm)

Stray Light

 

Typically <0.05%T at 220nm using NaI, <0.05%T at 340nm using NaNO2

Stability

 

±0.002A/h at 340nm at 0A after warm up

Noise

 

±0.001A near 0A and 0.002A near 2A at 600 nm

 

 

 

Abs% T

 

Yes

Absorbance ratio

 

Preset 260/280nm mode or user selectable

Absorbance difference

 

Built in

3 point net

 

Built in

Multi-wavelength

 

Built in

Concentration with factor

 

Built in

Peak check

 

Scan - Built in

Standard curve generation

 

Built in

Scanning software

 

Built in (6000nm/minute)

Enzyme kinetics

 

Built in

Michaelis Menten equations

 

SWIFT II software

Substrate concentration

 

Built in

Time drive

 

Built in

Fraction analysis

 

SWIFT software

Analogue output

 

No

Digital output

 

9 pin serial and Centronics parallel

Printer

 

Option

Sample compartment size

 

140 x 220 x 80mm

Multi-position changer

 

8-position as standard

Single cell holder

 

Normal and micro options

Test-tube holder

 

No

Water-jacketed cell holder

 

1 and 8-position options

Funnel flowcell holder

 

No

Sipper system

 

Option (with or without thermostatting)

Autosampler capability

 

No

Single position Peltier heating

 

Option

Multi position Peltier heating

 

6 position option

Tm measurement

 

Option

Dimensions

 

510 * 350 * 220mm

Weight

 

13kg

Power requirements

 

90-265V AC, 50/60Hz, 80VA

 

3

--------------------------------------------------------------------------------


 

Ultrospec 2100 pro Technical Specifications

 

Wavelength range

 

190-900nm

Monochromator

 

Concave grating with 1200 lines/mm

 

 

 

Wavelength calibration

 

Automatic upon switch on

Spectral bandwidth

 

3nm

Wavelength accuracy

 

± 1nm

Wavelength reproducibility

 

±0.5nm

Light sources

 

Xenon lamp

 

 

 

Detector

 

Dual solid state silicon photodiode

Photometric range

 

-3.000 to 3.000A, 0.01 to 99999 concentration units, 0.1 to 200%T

 

 

 

Photometric linearity

 

±0.5% or ±0.003A to 3.000A, whichever is greater

Photometric reproducibility

 

0.5% of absorbance value

Stray Light

 

Typically <0.05%T at 220nm using NaI, <0.05%T at 340nm using NaNO2

Stability

 

±0.002A/h at OA after warm up

Noise

 

±0.001A near OA and +/- 0.002A near 2A or 600nm

 

 

 

Abs% T

 

yes

Absorbance ratio

 

Preset 260/280nm mode or user selectable

Absorbance difference

 

User definable method

3 point net

 

User definable method

Multi-wavelength

 

User definable method

Concentration with factor

 

yes

Peak check

 

no

Standard curve generation

 

SWIFT II Software

Scanning software

 

Built in

Enzyme kinetics

 

Built in

Michaelis Menten equations

 

SWIFT II Software

Substrate concentration

 

SWIFT II Software

Time drive

 

SWIFT II Software

Fraction analysis

 

SWIFT II Software

Analogue output

 

No

Digital output

 

9 pin serial and Centronics parallel

Printer

 

option

Sample compartment size

 

140 x 220 x 80nm

Multi-position changer

 

8-position as standard

Single cell holder

 

Normal and micro options

Test-tube holder

 

no

Water-jacketed cell holder

 

1 and 8 position options

Funnel flowcell holder

 

no

Sipper system

 

Option (with without thermostatting)

Autosampler capability

 

no

Single position Peltier heating

 

Option

Multi position Peltier heating

 

6 position option

Tm measurement

 

option

Dimensions

 

510 * 350 * 160mm

Weight

 

13kg

Power requirements

 

90-265V AC 50/60Hz, 80VA

 

4

--------------------------------------------------------------------------------


 


ULTROSPEC 1000 TECHNICAL SPECIFICATIONS

 

Wavelength range

 

200-900nm

Monochromator

 

Plane grating with 1200 lines/mm

 

 

 

Wavelength calibration

 

Automatic upon switch on

Spectral bandwidth

 

5nm

Wavelength accuracy

 

±2nm

Wavelength reproducibility

 

±0.5nm

Light sources

 

Tungsten halogen and deuterium arc

 

 

 

Detector

 

Single solid state silicon photodiode

Photometric range

 

-3.000 to 3.000A, 0.01 to 99999 concentration units, 0.1 to 200%T

 

 

 

Photometric linearity

 

±0.5% or ±0.005A to 2.000A to 546nm, whichever is greater

Photometric reproducibility

 

0.5% of absorbance value

Stray Light

 

Typically <0.05%T at 220nm using NaI, <0.05%T at 340nm using NaNO2

Stability

 

±0.002A/h at OA and 546nm after warm up

Noise

 

±.0.001A near OA and +/- 0.002A near 2A at 600nm

 

 

 

Abs%T

 

yes

Absorbance ratio

 

User definable method

Absorbance difference

 

User definable method

3 point net

 

User definable method

Multi-wavelength

 

User definable method

Concentration with factor

 

yes

Peak check

 

no

Standard curve generation

 

User definable method

Scanning software

 

Scan to chart recorder

Enzyme kinetics

 

Output to PC and chart recorder

Michaelis Menten equations

 

no

Substrate concentration

 

no

Time drive

 

no

Fraction analysis

 

no

Analogue output

 

100m V per 1.000A via interface lead

Digital output

 

9 pin serial and Centronics parallel

Printer

 

option

Sample compartment size

 

95 x 50 x 65mm

Multi-position changer

 

2-position manual option

Single cell holder

 

10mm normal as standard

Test-tube holder

 

yes

Water-jacketed cell holder

 

Yes,single 10-40mm option

Funnel flowcell holder

 

no

Sipper system

 

no

Autosampler capability

 

no

Single position Peltier heating

 

electrical cell holder option

Multi position Peltier heating

 

no

Tm measurement

 

no

Dimensions

 

300 x 400 x 190mm

Weight

 

6kg

Power requirements

 

90-265 V50/60 Hz,100VA

 

5

--------------------------------------------------------------------------------


 


GENE QUANT PRO TECHNICAL SPECIFICATIONS

 

Wavelength range

 

Fixed at 230,260,280,320,595,600nm

Monochromator

 

Czemy-Turner configuration with 1200 Lines/mm holographic grating

 

 

 

Wavelength calibration

 

Automatic upon switch on

Spectral bandwidth

 

5nm

Wavelength accuracy

 

±1nm

Wavelength reproducibility

 

Better less than ±0.5nm

Light sources

 

Deuterium arc

 

 

 

Detector

 

Silicon photodiode

Photometric range

 

0 to ±3.000A for 230,260,280,320nm

0 to ±2.000A for 595,600nm

 

 

Photometric linearity

 

±1.0% or ±0.005A to 3.000A, whichever is greater

Photometric reproducibility

 

0.5% of absorbance value

Stray Light

 

<0.1%T at 280nm using Acetone

Stability

 

Not applicable

Noise

 

Not applicable

 

 

 

Abs%T

 

Abs

Absorbance ratio

 

Preset 260/280 and 260/230nm

Absorbance difference

 

Background correction 230nm

3 point net

 

Not applicable

Multi-wavelength

 

Not applicable

Concentration with factor

 

Nucleic Acid Quantification

Peak check

 

Not applicable

Standard curve generation

 

Bradford Protein determination

Scanning software

 

Not applicable

Enzyme kinetics

 

Not applicable

Michaelis Menten equations

 

Not applicable

Substrate concentration

 

Not applicable

Time drive

 

Not applicable

Fraction analysis

 

Not applicable

Analogue output

 

no

Digital output

 

Centronics parallel output as standard (9 pin serial via interface cable)

Printer

 

Option with above

Sample compartment size

 

Not applicable

Multi-position changer

 

Not applicable

Single cell holder

 

Not applicable

Test-tube holder

 

Not applicable

Water-jacketed cell holder

 

Not applicable

Funnel flowcell holder

 

Not applicable

Sipper system

 

Not applicable

Autosampler capability

 

Not applicable

Single position Peltier heating

 

Not applicable

Multi position Peltier heating

 

Not applicable

Tm measurement

 

calculated

Dimensions

 

270 x 320 x 160mm

Weight

 

4kg

Power requirements

 

100-240V AC ± 10% 50/60 Hz, 50VA

 

6

--------------------------------------------------------------------------------


 


NOVASPEC II TECHNICAL SPECIFICATIONS

 

Wavelength range

 

325-900nm

Monochromator

 

Czerny-Turner configuration with 1200 lines/mm holographic grating

 

 

 

Wavelength calibration

 

automatic upon switch on

Spectral bandwidth

 

6nm

Wavelength accuracy

 

±2nm

Wavelength reproducibility

 

±1nm

Light sources

 

deuterium arc

 

 

 

Detector

 

single solid state silicon photodiode

Photometric range

 

-0.300 to 3.000A, 0.001 to 9999

 

 

concentration units, 0.1 to 200% T

Photometric linearity

 

±1.0% or ±0.005A to 3.000A, whichever is greater

Photometric reproducibility

 

0.5% of absorbance value

Stray Light

 

<0.5%T at 320nm using NaNO2

Stability

 

±0.002A/h at OA after warm up

Noise

 

±0.001A near OA and ±0.002A

 

 

near 2A at 600nm

Abs%T

 

yes

Absorbance ratio

 

yes

Absorbance difference

 

yes

3 point net

 

no

Multi-wavelength

 

no

Concentration with factor

 

yes

Peak check

 

yes

Standard curve generation

 

no

Scanning software

 

scan to chart recorder or PC software

Enzyme kinetics

 

timing function

Michaelis Menten equations

 

no

Substrate concentration

 

no

Time drive

 

no

Fraction analysis

 

no

Analogue output

 

100m V per 1.000A

Digital output

 

serial

Printer

 

Option

Sample compartment size

 

not applicable

Multi-position changer

 

no

Single cell holder

 

Single, multi-size

Test-tube holder

 

12/24mm

Water-jacketed cell holder

 

option

Funnel flowcell holder

 

venturi option

Sipper system

 

no

Autosampler capability

 

no

Single position Peltier heating

 

no

Multi position Peltier heating

 

no

Tm measurement

 

no

Dimensions

 

250 x 400 x 200mm

Weight

 

7.5kg

Power requirements

 

100-120 or 200-240V AC ±10% 50/60 Hz, 100 VA

 

7

--------------------------------------------------------------------------------


 


GENEQUANT PRO TECHNICAL SPECIFICATION

 

Wavelength range

 

fixed at 230, 260, 280, 320nm

Monochromator

 

Post sample monochromation with 1200 lines/mm concave holographic grating

Wavelength calibration

 

factory set

Spectral bandwidth

 

5nm

Wavelength accuracy

 

±2nm

Wavelength reproducibility

 

better than ±0.1nm

Light sources

 

deuterium arc

Detector

 

discrete diode array

Photometric range

 

0 to 3.000A

Photometric linearity

 

±1.0% or ±0.005A to 3.000A, whichever is the greater

Photometric reproducibility

 

0.5% of absorbance value

Stray Light

 

<0.1%T at 320nm using NaNO2

Stability

 

not applicable

Noise

 

not applicable

Abs%T

 

Abs

Absorbance ratio

 

preset 260/280nm

Absorbance difference

 

background correction at 320nm

3 point net

 

not applicable

Multi-wavelength

 

not applicable

Concentration with factor

 

not applicable

Peak check

 

not applicable

Standard curve generation

 

not applicable

Scanning software

 

not applicable

Enzyme kinetics

 

not applicable

Michaelis Menten equations

 

not applicable

Substrate concentration

 

not applicable

Time drive

 

not applicable

Fraction analysis

 

not applicable

Analogue output

 

no

Digital output

 

Centronics parallel output as option

Printer

 

option with above

Sample compartment size

 

not applicable

Multi-position changer

 

not applicable

Single cell holder

 

not applicable

Test-tube holder

 

not applicable

Water-jacketed cell holder

 

not applicable

Funnel flowcell holder

 

not applicable

Sipper system

 

not applicable

Autosampler capability

 

not applicable

Single position Peltier heating

 

not applicable

Multi position Peltier heating

 

not applicable

Tm measurement

 

calculated

Dimensions

 

270 x 320 x 130mm

Weight

 

3.5kg

Power requirements

 

100-120 or 200-240V AC ±10%, 50/60Hz, 50VA

 

8

--------------------------------------------------------------------------------